               EXHIBIT 7

                       Part 1




Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 1 of 22
      dictionar



                                                        U.S.A. $7.99 CANADA $9.99

                                                 ISBN 978-0-553-58322-9
                                                                           5 0 7 9 9




                                                          11           1
                                                 9   780 553    8 3 2 29




Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 2 of 22
Sale of this book without a front cover may be unauthorized. If this
book is coverless, it may have been reported to the publisher as
"unsold or destroyed" and neither the author nor the publisher may
have received payment for it.

2012 Dell Mass Market Edition                                                                  Table of Contents

Copyright © 2012 by Houghton Mifflin Harcourt Publishing Company
All rights reserved.                                                         Editorial and Production Staff              iv
Published in the United States by Dell, an imprint of The Random
House Publishing Group, a division of Random House, Inc., New
                                                                             Guide to the Dictionary                     V
York.
                                                                             Dictionary of the English Language          1
Dell is a registered trademark of Random House, Inc., and the colophon
is a trademark of Random House, Inc.
                                                                             Picture Credits                           949
AMERICAN HERITAGE and the eagle logo are registered trademarks of
American Heritage Inc. Their use is pursuant to a license agreement
with American Heritage Inc.
                                                                                           Tables and Charts
Derived from the hardcover edition of the American Heritage
Dictionary of the English Language, Fifth Edition, originally published
in the United States by Houghton Mifflin Harcourt in November
2011.                                                                        Bible
                                                                                                                        84
Words are included in this dictionary on the basis of their usage.
Words that are known to have current trademark registrations are             Calendar                                  123
shown with initial capital and are also identified as trademarks. No
investigation has been made of common-law trademark rights in any            Currency
word, because such investigation is impracticable. The inclusion of                                                    211
any word in this dictionary is not, however, an expression of the pub-
lisher's opinion as to whether or not it is subject to proprietary rights.   Elements                              276-277
Indeed, no definition in this dictionary is to be regarded as affecting
the validity of any trademark.                                               Measurement                           522-523
 ISBN 978-0-553-58322-9
 Cover design: Stoltze Design
 Cover photograph: Getty Images
 Printed in the United States of America
 www.bantamdell.com
 9
 Dell mass market edition: July 2012
                Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 3 of 22
                                                                                                           204               205
crestfallen / criticize                                                                                                                                                                                   critique / crosscurrent

  form into a crest. 2. To reach the crest (of). [<         ing To make criminal; outlaw. -crimi-nal-                        critique (kri-tekl) .n. A critical review or com-
                                                                                                                                                                                crop (krop) Pm. la. A particular kind
                                                            i-zartion n.                                                       mentary. [Fr.] -cri-tiquer v.                                                               of agri-
  Lat. crista.]                                                                                                                                                                  cultural produce. b. The total yield of
crest-fall-en (crest, fO'lan) *adj. Dispirited;           crimi-nol-o-gy (krim'a-nollaje) wn. The sci-                       critter (critt'ar) *n. Informal A creature, esp. a
                                                                                                                                                                                 produce. 2. A group of things or people
                                                                                                                                                                                                                               such
  dejected.                                                 entific study of crime and criminals. --crim'i-                   domestic animal. [< CREATURE.]
                                                                                                                                                                                 ing together: the new crop of college       arriv-
Cre-ta-ceous (kri-talshas) Geol. *adj. Of                    no-logPi-cal (-na-loyi-kal) adj. -criml-noll-                   croak (krOk) wn. A low hoarse sound, as                                                   graduates. 3.
                                                             0-gist n.                                                        a frog. .v. 1. To utter a croak. 2. Slang that of  A short haircut. 4a. A short riding whip.
                                                                                                                                                                                                                            b. The
  or being the 3rd and last period of the Mesozoic                              1. To press or pinch into small                [< ME croken, to croak.]
                                                                                                                                                                        To die.  stock of a whip. 5. Zool. A  pouchlike enlarge-
   Era, marked by the development of flowering            crimp (krimp)                                                                                                         ment of a bird's gullet in which food is
   plants and the extinction of the dinosaurs.               folds or ridges. 2. To curl (hair). 3. To have a                Cro•at (krofat', -at', knot) .n. 1. A native
                                                                                                                                                                           or   or stored. .v. cropped, crop-ping 1.digested
                                                             hampering or obstructive effect on. *n. 1. The                    inhabitant of Croatia. 2. Serbo-Croatian                                                    To cut
   wn. The Cretaceous Period. [< Lat. creta,                                                                                                                               as   or bite off the tops of. 2. To cut very
   chalk.]                                                   act of crimping. 2. An obstructing agent or                       used by the Croats.
                                                                                                                                                                                To trim. -phrasal verb: crop up To
                                                                                                                                                                                                                         short. 3.
                                                             force. [Du. or LGer. krimpen.] -crimpfer n.                     Cro-a-tia (kro-a'sha) A country of SE Europe                                                  appear
 Crete (cret) An island of SE Greece in the E                                                                                                                                   unexpectedly. [< OE cropp, ear of grain.]
   Mediterranean Sea. -Cretan adj. & n.                    crimson (krim'zan)*n. A vivid purplish red. [<                     along the NE Adriatic coast. Cap. Zagreb.
                                                                                                                                                                              crop-dust-ing (cropfdils'ting) wn. The process
 cretin (kretrn) wn. A person afflicted with cre-             Ar. qirmizil -crimson adj. & v.                                Cro.a.tian (kre-afshan) wn. 1. See Croat.
                                                                                                                                                                           2.  of spraying crops, as with insecticides,
                                                           cringe (krinj)        cringed, cringing To shrink                  The Slavic language of the Croats.                                                         from an
   tinism. [< VLat. 'christianus, Christian.]                                                                                                                        -Cro-     aircraft. -crop'-dust' v.
 cre-tin-ism (cretln-Iz'am) ►n. A thyroid defi-               back, as in fear. [ME crengen.] -cringe n.                      artian adj
                                                           crinkle (kringlIcal)        -kled, -kling To torm                 Croce (krolche), Benedetto 1866-1952. Italian
    ciency resulting in dwarfed stature and mental
    retardation.                                              wrinkles or ripples. [< ME crinkled, wrinkled.]                 philosopher, historian, and critic.
 crevasse (kri-vas') .n. 1. A deep fissure, as in             -crinkle n. --crinkly adj.                                     crochet (kro-shat) .v. -cheted (-shad'), -chet-
                                                            crin-o-line                    wn. 1. A stiff fabric used         ing (-sharing) To make by looping
    a glacier. 2. A breach in a levee. [< OFr. crevace,                                2. A petticoat made of this            with a hooked needle: crochet a scarf [<
                                                                                                                                                                      thread
   CREVICE.]                                                  to   line   garments.                                                                                     OFr.,
 crevice (IcrevIls)            A narrow crack. [< OFr.        fabric. [Fr. < Ital. crinoline.]                                hook.]
   crevace < Lat. crepare, to crack.]                       crip-ple (Icriptal) *n. One that is partially dis-              crock (kr6k) wn. An earthenware vessel.
                                                                                                                                                                    1<
 crew' (IcntTo) .n. 1. A group of people working              abled or lame. .v. -pled, -piing To disable or                 OE     crocc.)
   together. 2. The personnel operating a boat,                damage. [< OE crypel.]                                        crock•ery (Icriak/a-re).n. Earthenware.
   ship, or aircraft. 3. A team of rowers. [ME creue,            Usage: The noun cripple and the adjective                   Crockett (kriliklit), David "Davy."
                                                                                                                                                                     1786-1836.
   military     reinforcement.]                                crippled    are generally acceptable when applied               Amer. pioneer and politician.
 crew2 (krcro) *v. Chiefly Brit. P.t. of crow2.                to an animal, but are consideredoffensive when                croc-o-dile (krok/a-dil') wn. A large tropical                             crop-dusting
  crew-cut or crew cut (Icro-ofkiit') orn. A closely           applied to a disabled person.                                   aquatic reptile with armorlike skin and
                                                                                                                                                                              long
                                                             crisis (critsis)           pl. -ses (-sez) 1. A crucial           tapering jaws. [< Gk. krokodilos.)
                                                                                                                                                                      --croc"o•
                                                                                                                                                                                     croquet (kro-kaf) .n. An outdoor game in
    cropped haircut.
  crewed (Icraid) *adj. Operated by an onboard                  point or situation. 2. An emotionally stressful                dit'i•an (Icrok'a-difte-an, -dil'yan) adj. & n.
                                                                                                                                                                                      which  players drive wooden balls through
    crew: a crewed space flight.                                event or traumatic change in a person's life. [<            crocodile tears *pl.n. An insincere display               wickets using mallets. [< ONFr., crook.]
                                 Loosely twisted   worsted      Gk. krisis < krinein, to separate.]                            of grief.                                             croquette (Icrey-ketf) *n. A small cake of
  crew-el      (kro-oral)  .n.
    yarn used for embroidery. [ME creue.]                    crisp (krisp) *adj. -er, -est 1. Firm but easily               cro•cus (kriVkas) *n., pl. -cus-es or -ci
                                                                                                                                                                        (-si,
                                                                                                                                                                                      minced food usu. fried in deep fat. [Fr.]
                                                                broken; brittle. 2. Firm and fresh: crisp celery.             A variously colored spring or fall flower -ki)         crosier or crozier (trolzhar) *n. A
  crew neck *n. A round, close-fitting neckline.                                                                                                                          grown                                                   crooked
  crib (krib) *n. 1. A child's bed with high sides.             3. Bracing; invigorating. 4. Clear and concise:               from corms. [< Gk. krokos.)                             staff, esp. of a bishop. [< OFr. crosse.)
                                                                a crisp reply.         A dessert of fruit baked with        Croe-sus (krefsas) d. c. 546 BC. Last king               cross (kros, kros) .n. 1. An upright post
     2. A small building for storing corn. 3. A                                                                                                                                 of                                             with a
     rack or trough for fodder. 4a. Plagiarism. b.              a sweet crumbly topping. [< OE curly < Lat.                   Lydia (560-546).                                        transverse piece near the top. 2a. often
                                                                                                                                                                                                                               Cross
     See pony (sense 2). 5. Slang One's home. wv.                crispus.] -crisp v. -crisply adv. -crisp,-                 Crohn's disease (krOnz)                                    The cross upon which Jesus was
                                                                 ness n. -crispy adj.
                                                                                                                                                               A form of ileitis
                                                                                                                              marked by abdominal pain, ulceration,                    b. Any of various modifications of crucified.
     cribbed, cribbing 1. To confine in or as if in                            (crislIcrOs', -IcrOs') .v. 1. To mark          fibrous tissue buildup. [After Burrill          and      design. 3. A trial or affliction. See
                                                                                                                                                                                                                               the cross
     a crib. 2. To plagiarize. [< OE cribb, manger.] criss-cross                                                                                                        Bernard        at burden. 4. A pattern formed by Synonyms
     -cribber n.                                                 with crossing lines. 2. To move back and forth               Crohn (1884-1983).]                                                                             the inter-
   cribbage (kriblij) *n. A card game scored by                  through or over. .n. A pattern of crossing lines.          croissant (Icrwa-sax', kra-sant') wn. A
                                                                                                                                                                            rich,
                                                                                                                                                                                       section of two lines. 5. One that
                                                                                                                                                                                                                              combines
      inserting pegs into holes on a board. [.< CRIB.]           [< ME Crist crosse, mark of a cross.] -crisst-               crescent-shaped roll. [< OFr. creissant, CRES-           the qualities of two other things. 6. Biol.
                                                                  cross' adj. & adv.                                         CENT.]                                                    hybrid plant or animal. b. A hybridization.a. A
   crib death *n. See sudden infant death                                                                                                                                             1. To go or extend across. 2. To intersect. .v
                                                               cri-te-ri-on (kri-tirre-an) *n., pl. -te-ri-a (-tire-       Cro-Mag-non (krO-magfnan, -mantyan) .n.
      syndrome.
                                                                  e-a) or -te-ri-ons A standard or test on which a          An early   form of modern human of Europe in              draw a line across. 4. To place crosswise. 3. To
   crick' (krik) ►n. A painful cramp, as in the neck.                                                                                                                                 encounter in passing. 6. To thwart or
                                                                                                                                                                                                                                   5. To
                                                                  judgment can be based. [Gk. kriterion.]                    the late Pleistocene, [After Cro-Magnon
      [ME crike.]
                                                                    Usage: Like phenomenon, criterion is a sin-              France.] -Cro-MagPnon adj.                  cave,        7. Biol. To breed by hybridizing. .adj. obstruct.
   crick' (krik)         Regional A creek.                                                                                                                                                                                     1. Lying
                                                                  gular noun. The plural is generally criteria,            Cromwell (kromewel', -wal, kriinaf-),                      crosswise. 2. Contrary or opposing. 3.
    Crick, Francis Harry Compton 1916-2004.                                                                                                                           Oliver          ill humor; annoyed. 4. Hybrid. [< Showing
       British molecular biologist.                               although criterions is sometimes also used.                1599-1658. English military, political, and
                                                                                                                                                                          reli-                                              Lat. crux.]
                                                       male    critic     (krittik) orn. 1. One who analyzes, inter-         gious leader. -Crom-wellri-an adj.                       -crosser n. -crossly adv. -crossness
    cricket'     (criklit)  r-n. A leaping insect, the                                                                                                                             cross-bar (krosfbar', kros"-) *n. A horizontal     n.
       of which produces a shrill chirping sound. [<               prets, or evaluates artistic works. 2. A fault-         crone (kron)       1. Derogatory An old woman,
                                                                   finder. [< Gk. kritikos, able to discern < krinein,      esp. one considered ugly. 2. A woman                      bar or line.
       OFr. criquet < criquer, to click.]                                                                                   ated for experience and wisdom.            vener-      cross-bones (IcrOs'bOnz', kros'-) *pLn.
    crick-et2 (krik'it) *n. A game played with bats,               to separate.]                                                                                   [< VLat.                                                         Two
                                                                              (kritri-kal) *adj. 1. Judging severely        *caronia, CARRION.]                                       bones placed crosswise, usu. under a
       a ball, and wickets by two teams of 11 players crit-i-cal                                                                                                                   cross-bow (krosfbO', kros'-               skull.
        each. [Poss. < OFr. criquet, target stick in a             and finding fault: critical of the government. 2.       cro-ny (krOfne) .n., pl. -nies A close friend
                                                                                                                                                                            or                                              A weapon
                                                                   Reflecting careful analysis and judgment: criti-         companion. [Perh. < Gk. khronios, long-lasting           consisting of a bow fixed crosswise on a wood-
        bowling game.] -crickfet-er, crick'et-eerf                                                                                                                                   en stock with a trigger mechanism.
        (-I-tirt) n.                                               cal appreciation. 3. Of or relating to critics or        < khronos, time.]
                                                                    criticism. 4. Crucial: a critical point in the cam-    cromy-ism (krolne-leam)                                 cross-breed (krostlaMd', kros'-) Pry. To
     crier (kriPar)          1. One who cries or weeps. 2.                                                                                                       Favoritism          ize. *n. A hybrid.                         hybrid-
        One who shouts out public announcements.                    paign. See Synonyms at decisive. 5. Extremely           shown to old friends without regard
                                                                                                                                                                    for their
                                                                    important or essential. See Synonyms at indic-          qualifications.                                        cross-country (krogkiinftre, kros'-)
     crime (krim) orn. 1. An act committed or omit-                                                                                                                                  Moving across open country rather
                                                                                                                                                                                                                              *adj. 1.
        ted in violation of a law. 2. An unjust or sense-           pensable. 6. Of or forming a crisis: a critical        crook (krciok) *n. 1. A bent or
                                                                                                                                                               curved imple-                                               than roads.
                                                                    food shortage. -critti-cal-ly adv.                       ment, such as a stair. 2. A curve                       2. From one side of a country to
        less act. [< Lat. crimen.]                                                                                                                                or                                                      the opposite
                                                                                                 *n. 1. The act of crift     Informal One who makes a living by bend. 3.            side. -cross'-country adv.
     Cri-me-a (kri-meta, kri-) A region and penin- crit-i-cism (krit'i-siz'am)                                                                                        crime or    cross-country skiing
         sula of S Ukraine on the Black Sea and Sea of              cizing, esp. adversely. 2. A critical comment           deceit. .v. To curve or bend. [< ON kro                                              The sport of skiing
         Azov. -Cri•me'an adj.                                      or judgment. 3. The practice of analyzing,             crooked (krobkrid) *adj. 1. Having kr.]                  over the countryside rather than
                                                                                                                                                                                                                        downhill.
                                                                     interpreting, or evaluating artistic works. 4. A       curves. 2. Askew: Your necktie is bends or            cross-cul-tur-al (krosfkillfchar-al, krOs'-)
      criminal (krimfa-nal) .adj. 1. Of or involving                                                                                                               crooked. 3.      Involving two or more different               *adj.
         crime.   2. Guilty    of crime.  wn. One   who   has        critical essay; critique.                               Informal Dishonest; fraudulent.                                                                 cultures.
                                                                                                  -cized, -ciring 1.10                                       -crookled-ly           --crossf-cuIrtural-ly adv.
         committed a crime. -crim'i•nalci•ty                      crit-i-cize (krit'i-siz')                                 adv. -crookted-ness n.
                                                                     find fault with. 2. To judge the merits and faults    croon (Icro-on) .v. To hum or sing softly.             cross-cur-rent (krostkift'ant,
           ) n. -crimli-nally adv.
                                                                     of; evaluate. -critti.ciVer n.                         kOinen, to lament.] -croon n.
                                                                                                                                                                      [< MDu.       1. A current flowing across another.!crag-)
       crim-i-nal-ize (krimia-na-liz')            -ized, -iz•                                                                                               -croonler n.                                                    2. A con-
                                                                                                                                                                                    flicting tendency.

               Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 4 of 22
Presidents' Day / pretentious                                                                           660          661                                                                                 preterite / prig

 bly or meeting. 2. often President The chief             lishment that contains the presses.                         gantly showy; ostentatious. See Synonyms at             vius, going before.] -prervi•ous•ly adv.
                                                                                                                      showy. -pre•tenrtious•ly adv. -pre•tenr- pre-vision (pri-vizh'an) ►n. 1. A knowing in
 executive of a republic, esp. of the US. 3. The pressure (preshrar) ►n. 1. The act of press-
 chief officer of an organization, as a corpo-            ing or the condition of being pressed. 2. The               tious•ness n.                                           advance; foresight. 2. A prediction.
 ration. -pres'i•den•cy n. -pres'i•den'tial               application of continuous force by one body                pret•er•ite or pret•er•it (pretfar-it) ►adj. Of or prey (pra) ►n. la. An animal hunted or caught
 (-den?shal) adj. -pres'i•dent•ship' n.                   on another that it is touching. 3. Phys. Force               being the verb tense that describes a past action      by another for food. b. The collection of ani-
Pres•i•dents' Day or Pre•si•dents Day (pregi-             applied uniformly over a surface, measured as                or state. [< Lat. praeterire, go by.] -pret'er-        mals typically hunted by a predator. 2. A
 dants, -dents) ►n. The 3rd Monday in February,           force per unit of area. 4. Force exerted by the              ite n.                                                 victim. ►v. 1. To hunt, catch, or eat as prey. 2.
 a US legal holiday in honor of US presidents,            weight of the atmosphere. 5a. A constraining               pre-ter-nat-u-ral (pre'tar-nach?ar-al, -nachfral)        To victimize. 3. To exert an injurious effect. [<
 esp. George Washington and Abraham Lincoln,               influence: pressure to conform. b. An influence             ►adj. 1. Extraordinary. 2. Supernatural. E.< Lat.      Lat. praeda.]
 who were born in February.                                acting as a source of distress or hardship:                 praeter nataram, beyond nature.] -pre'ter- price (pris) ►n. 1. The sum of money asked
Pres•ley (pres'le, prez'-), Elvis Aron or Aaron            economic pressures. 6. A physical sensation                 nat'u•ral•ly adv. -pre'ter•natru•ral•ness n.           or given for something. 2. The cost at which
 "the King:" 1935-77. Amer. rock musician.                 produced by compression of a part of the body.            pre-text (preftekst9 ►n. An excuse given to hide         something is obtained. 3. The cost of bribing
                                                           ►v. -sured, -sur•ing To exert pressure on. [<               the real reason for something. [Lat. praetextum        someone: everyone has a price. ►v. priced, pric-
                                                           Lat. premere, press.]                                       < praetexere, disguise : PRE- + texere, weave.]         ing 1. To fix or establish a price for. 2. To find
                                                         pressure group .n. A group that endeavors to                pre•text•ing (preftek'sting) ►n. Impersonat-             out the price of. 1< Lat. pretium.]
                                                           influence public policy.                                     ing another person or otherwise        engaging   in price-less    (pris'lis) ►adj. Of inestimable worth;
                                                         pressure suit             A garment worn in high-              misrepresentation in order to obtain someone's         invaluable.
                                                            altitude aircraft or in spacecraft to compensate            private personal information. -prertext'er n. price support ►n. Maintenance of prices, as of
                                                            for low-pressure conditions.                             Pre•to•ri-a (pri-tore-a) The administrative               a raw material, at a certain level usu. through
                                                         pres•sur•ize (presh'a-riz') ►v. -ized, -ii!ing To              capital of South Africa, in the NE part N of           government intervention.
                                                            maintain normal air pressure in (an enclosure,              Johannesburg.                                        price war ► n. A period of intense competition
                                                            as an aircraft or submarine). -pres'sur•i•za'-            pret-ti-fy                   -fled, -fring To make        in which each competitor tries to cut retail
                                                            tion n. -Ares/sur•iz'er n.                                  pretty. -pret'ti•fi•ca'tion n.                          prices below those of the others.
                                                          pres•ti•dig•i•ta•tion (pres'ti-dij'i-ta/shan)               pretty (prit'e) ►adj. -ti•er, -ti•est 1. Pleasing pricey also pricy (prifse) ►adj. -i•er, -i-est
                                                            Sleight of hand. [Fr.] -pres'ti•dig'i•ta'tor n.             or attractive in a graceful or delicate way. 2.         Informal Expensive.
                                                         prestige (pre-stezh!, -stejf) ►n. 1. The level                  Clever; adroit: a pretty maneuver. 3. Very bad; prick (prik)             la. The act of pricking. b. The
                                                            of respect at which one is regarded by others;               terrible: in a pretty predicament. 4. Superficially    sensation of being pricked. 2. A small mark or
                                                            standing. 2. Good reputation; honor. [< Lat.                 attractive but lacking substance: full of pretty       puncture    made   by a pointed object. 3. A point-
                      Elvis Presley                                                                                      phrases. 5. Informal Considerable in size or           ed object, such as a thorn. ►v. 1. To puncture
                  photographed in 1963                       praestigiae, tricks.] -pres•tirgious (-steljas,
                                                             -stijras) adj.                                              extent: a pretty fortune. ►adv. To a fair degree;      lightly. 2. To affect with a mental or emotional
                                                                                 ►adv. 1. Mus. In rapid tempo.           moderately: a pretty good student. ►v. -tied, -ty-     pang, as of remorse. 3. To mark or delineate
 press (pres)          la. To exert steady weight presto (prestto)                                                       ing To make pretty. [< OE prwttig, cunning.]           on a surface by means of small punctures.
   or force against; bear down on. b. To move                2. Suddenly; right away. [Ital.] -presrto adj.
                                                                                         ►v. -sumed, -sum•ing            -pret'ti'ly adv. -pret'ti'ness n.                      -idiom: prick up (one's) ears To listen with
   by applying pressure: press a piano key. 2. To presume (pri-zoom')                                                 pretzel (pret'sal) ►n. A glazed, often salted             attentive interest. [< OE prica, puncture.]
   squeeze the juice or other contents from. 3a.             1. To take for granted; assume. 2. To act pre-
                                                             sumptuously or take unwarranted advantage                    biscuit usu. baked in the form of a loose knot pricker (prikPar)              A prickle or thorn.
   To reshape or make compact by applying steady                                                                         or stick. [Ger.]                                    prick-le (prik'al) ►n. la. A pointed outgrowth of
   force: press the clay in a mold. b. To iron (e.g.,        of something. [< LLat. praesUmere, anticipate.]
                                                             -pre•sumra•ble         adj. -pre•sum'a•bly adv.          prevail (pri-valf) ►v. 1. To be victorious or              the epidermis of a plant. b. A spine, thorn, or
   clothing). 4. To bear down on or attack: The                                                                           most powerful: Shouldn't the public interest pre-      other small sharp structure. 2. A tingling sen-
                                                                                                   ►n. 1. Behav-
   army pressed the rebels for months. 5. To insist pre•sump•tion (pri-zump'shan)                                         vail over an individual? 2. To be most com-            sation..v. -led, -ling To tingle. [< OE pried.]
   upon or put forward insistently: press a claim. 6.         ior or attitude that is boldly arrogant or offen-
                                                             sive; effrontery. 2. A condition or basis for                mon or frequent. 3. To use persuasion or prick•Iy (prikrle) ►adj. -Ii•er, -Ii-est 1. Having
   To try to influence or persuade, as by insistent                                                                       inducement successfully. [< Lat. praevalere, be        prickles. 2. Marked by tingling. 3. Causing
   arguments; pressure or entreat: pressed her for            accepting or presuming. -pre'sump'tive adj.
                                                                                                            ►adj.         stronger.] -pre•vail'er n. -pre'vail'ing adj.          trouble; thorny. -prick'li'ness n.
   a reply. 7. To advance eagerly; move forward pre•sump•tu•ous (pri-zumplcho-o-as)                                       -pre•vail'ing•Iy adv.                               prickly heat ►n. See heat rash.
    urgently: We pressed through the crowd to get             Going beyond what is right or proper; exces-
                                                              sively forward. -pre•sump'tu•ous•ly adv.                 prey-a-lent (prevfa-lant) ►adj. Widely or prickly pear ► n. 1. Any of various cacti having
    to the bus. 8. To assemble in large numbers;
                                                              -pre•sump'tu•ous•ness n.                                    commonly occurring or practiced. [< Lat.               bristly, flattened stem segments, often colorful
    crowd: Fans pressed around the movie star 9.
                                                                                                                           praevalere, be stronger.] -prevra•Ience n.            flowers, and ovoid prickly fruit. 2. The edible
    To continue a course of action, esp. in spite pre•sup•pose (pre'sa-pOzr) ►v. -posed, -pos•                                                                                   fruit of a prickly pear.
                                                              ing 1. To believe or suppose in advance. 2.               pre•var•i•cate (pH-yarn-kat') ►v. -cat•ed, -cat-
    of difficulties. ►n. 1. Any of various machines
                                                               To require or involve necessarily as an antece-            ing 1. To behave evasively; equivocate. 2. pride (prid) ►n. 1. A sense of one's proper
    or devices that apply pressure. 2. A printing
    press. 3. A place or establishment where matter            dent condition. -pre•sup'po•sirtion (-sal*                 To behave indecisively, usu. in delay. [Lat.           dignity or value; self-respect. 2. Pleasure or
                                                               a-zishlan) n.                                               praevaricari.] -pre'var'i'ca'tion n. -pre-            satisfaction taken in achievement, possession,
    is printed. 4. The art, method, or business of
    printing. 5a. The communications media con- preteen (prettenr) ►adj. Of or designed for                                var'i•ca'tor n.                                        or association. 3. Arrogance; conceit. 4. The
    sidered as a whole, esp. the agencies that collect,        preadolescent children. -prerteen/ n.                    prevent (pri-vent')           1. To keep from hap-        best of a group or class. 5. A group of lions.
                                                                                              1. To give a false           pening: took steps to prevent the strike. 2. To             prided, priding To indulge (oneself) in
     publish, transmit, or broadcast news to the pre-tend (pri-tend')
     public. b. News disseminated to the public in             appearance of; feign. 2. To claim or allege                 keep (a person or thing) from doing something;         a feeling of satisfaction. [< OE prUd, PROUD.]
                                                               insincerely or  falsely.  3. To make believe. 4. To         impede: prevented us from winning. [< Lat.             -priderful adj. -priderful•ly adv. -pride'-
     printed, broadcast, or electronic form: kept the
                                                               lay claim to: pretends to gourmet tastes. [< Lat.           praevenire, praevent- : PRE- 1- venire, come.]         ful•ness n.
     scandal out of the press. C. The people involved in
     the media, as news reporters and broadcasters.            praetendere.] -pre'tend'er n.                               -pre•vent'a•ble, pre•vent'i•ble adj. -pre- prie-dieu (pre-dyc6?) .n., pl. -dieus or -dieux
     6. A large gathering; crowd: lost our friend in the pre-tense (pre'tens', pri-tens')              la. A false         ven'tion n.                                            (-dycezi) A narrow, desklike kneeling bench for
     press of people. 7. An act of applying pressure:          appearance or action intended to deceive. b.              pre•ven•tive (pri-venftiv) also pre•ven•ta•tive          use at prayer. [Fr. prie-Dieu.]
     the press of a button. 8. The urgency of business         A feigned reason or excuse; pretext. 2a. Pre-               (-to-tiv) *adj. 1. Intended or used to prevent or priest (prest) ►n. 1. In many Christian church-
     or matters. (< Lat. premere, press-.]                     tentiousness; ostentation. b. A studied show;               hinder; acting as an obstacle. 2. Preventing or        es, a member of the clergy ranking below a
  press agent ► n. A person employed to arrange                affectation. 3. A claim to a right, esp. a false            slowing the course of illness or disease; prophy-      bishop but above a deacon. 2. A person having
     advertising and publicity, as for a performer or           one. f< Lat. praetendere, assert.]                         lactic. -pre'ven'tive n.                               the authority to perform and administer reli-
     business. -press a'gent•ry n.                          pre•ten•sion (pri-tenfshan)             1. A specious        pre-view also pre•vue (prefvyomo')            1. An      gious rites. [< OE preost.] -priesthood' n.
  press conference               An interview held for          allegation; pretext. 2. A claim to something,               advance showing, as of a movie, before public         -priest'li•ness n. -priestly adj.
      news reporters by a political figure or famous            such as a skill. 3. The unwarranted assumption              presentation begins. 2. The presentation of sev- priestess (prefstis)           A woman who presides
      person.                                                   that one is deserving of merit; pretentiousness.            eral scenes advertising a forthcoming movie. 3.       over religious rites, esp. in paganism.
   pressing (pres'ing) ►adj. Demanding immedi -              pre•ten•tious      (pri-t6nfshas) ►adj. 1. Claim-              An introductory sample or overview; foretaste. Priest-ley (prestrle), Joseph 1733-1804. Brit-
      ate attention; urgent. -press'ing'ly adv.                 ing that or behaving as if one is deserving of              -pre/view' v.                                          ish chemist.
   press-room (prestrirom',                    The room         merit when such is not the case. 2. Showing or            pre-vi•ous (prerve-as) ►adj. Existing or occur- prig (prig) ►n. A smugly proper or prudish
      in a printing or newspaper publishing estab -             betraying an attitude of superiority. 3. Extrava-           ring before something else; prior. [< Lat. prae-       person. [?] -priggish adj.

                         Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 5 of 22
                             The         IN"IIIA
 AMERICAN
 H E RI TAG r'''"'"             FA®




                                                     of the
                                         INEd English
                                              Language




                                      FIFTH
                                      EDITION



                          Houghton Mifflin Harcourt
                              BOSTON        NEW YORK

Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 6 of 22
              Words are included in this dictionary on the basis of their usage. Words that
              are known to have current trademark registrations are shown with an initial
             capital and are also identified as trademarks. No investigation has been made
              of common-law trademark rights in any word, because such investigation is
               impracticable. The inclusion of any word in this dictionary is not, however,
              an expression of the publisher's opinion as to whether or not it is subject to
                   proprietary rights. Indeed, no definition in this dictionary is to be
                           regarded as affecting the validity of any trademark.

             American Heritage and the eagle logo are registered trademarks of American
                   Heritage Inc. Their use is pursuant to a license agreement with
                                       American Heritage Inc.

               Copyright © 2011 by Houghton Mifflin Harcourt Publishing Company.
                                      All rights reserved.

             No part of this work may be reproduced or transmitted in any form or by any
            means, electronic or mechanical, including photocopying and recording, or by
           any information storage or retrieval system without the prior written permission
             of Houghton Mifflin Harcourt unless such copying is expressly permitted by
                              federal copyright law. Address inquiries to:
                          Reference Permissions, Houghton Mifflin Harcourt,
                                222 Berkeley Street, Boston, MA 02116.

                             Visit our website at www.andictionary.com
                                   or www.youareyourwords.com.

                         Library of Congress Cataloging-in-Publication Data

           The American Heritage dictionary of the English language. -- 5th ed.
               p. cm.
            Previous ed.: 2000.
            ISBN 978-0-547-04101-8
           1. English language--Dictionaries.
            PE1628.A623 2011
            423--dc22
                                                              2011004777

                            Manufactured in the United States of America

                              2 3 4 5 6 7 8 9 10-QGV-15 14 13 12 11




Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 7 of 22
 431                                                                                                                                                            criminal law I critical
   hension, prosecution, defense, sentencing, incarceration, and supervision        Cripple Creek (alp/al) A city of central Colorado in the Rocky
   of those suspected of or charged with criminal offenses.                          Mountains southwest of Colorado Springs. After 1891 it was the center of
   criminal law n. Law that deals with crimes and their punishments.                 a thriving gold-producing area but declined as deposits were exhausted.
   -criminal lawyer n.                                                               crisis (ksitsis) n., pl. -ses (-sez) 1. A crucial or decisive point or situ-
   criminal mischief n. The purposeful or reckless damaging of an-                   ation, especially a difficult or unstable situation involving an impending
   other's property in a way that causes loss or endangerment and is pros-           change. 2. A sudden change in the course of a disease or fever, toward
   ecutable under the law.                                                           either improvement or deterioration. 3. An emotionally stressful event
   crim.i.nate (krimfa-nat') try. -nated, -nating, -nates To incrim-                 or traumatic change in a person's life. 4. A point in a story or drama
   inate. [Latin criminari, criminat-, to accuse < crimen, crimin-, accusation;      when a conflict reaches its highest tension and must be resolved. [Middle
   see CRIME.] -crim'i.naftion n. -crimli.na'tive, crimfi.na.to'ry                   English < Latin, judgment < Greek krisis < krinein, to separate, judge; see
   (-na-tore) adj. --crirriti.na'tor n.                                              krei- in App. I.]
   cri•mi•ni (lira-merle) n. Variant of cremini.                                    crisis center n. A center staffed especially by volunteers who give
   crim•i•no•gen•ic (Icrim'a-na-jennk) also crim.o.gen.ic (kri'ma-)                 support and advice to people experiencing personal crises.
   adj. Producing or tending to produce crime or criminality: `Alcohol is the       crisp (krisp) adj. crisper, crispest 1. Firm but easily broken or
   most criminogenic substance in America" (James B. Jacobs).                       crumbled; brittle: crisp potato chips. 2. Pleasingly firm and fresh: crisp
   crim•i•nol•o•gy (Icrim'a-nolla-je) n. The scientific study of crime,             carrot and celery sticks. 3a. Bracing; invigorating: crisp mountain air. b.
   criminals, criminal behavior, and corrections. [Italian criminologia             Lively; sprightly: music with a crisp rhythm. 4. Conspicuously clean or
  : Latin crimen, crimin-, accusation; see CRIME + Latin -logia, -logy.]            new: a crisp dollar bill. 5. Marked by clarity, conciseness, and briskness:
  -crim'i.no.logri.cal (-na-lajfi-kal) adj. -crim'i.no.logii.cal.ly                 a crisp reply. 6. Having small curls, waves, or ripples. Used of hair. +
   adv. --crimi.nolto.gist n.                                                       v. crisped, crisping, crisps -tr. To make or keep crisp. -intr. To
   crimp' (krimp) try crimped, crimp.ing, crimps 1. To press or                     become or remain crisp. + n. 1. Something crisp or easily crumbled: The
   pinch into small regular folds or ridges: crimp a pie crust. 2. To bend or       roast was burned to a crisp. 2. A dessert of fruit baked with a sweet crum-
   mold (leather) into shape. 3. To cause (hair) to form tight curls or waves.      bly topping: apple crisp. 3. Chiefly British A potato chip. [Middle English,
  4. To have a hampering or obstructive effect on: Supplies of foreign oil          curly < Old English < Latin crispus; see sker-2 in App. I.] -crisply adv.
   were crimped by the embargo. • n. 1. The act of crimping. 2. Something           --crispiness n.
   made by or as if by crimping, as: a. Hair that has been tightly curled or        crispate (kris'pat') also crispated (-Wild) adj. Curled or ruf-
  waved. b. A series of curls, as of wool fibers. c. A crease or bend. 3. An        fled, as the margins of certain leaves. [Latin crispatus, past participle of
  obstructing or hampering agent or force: Rising interest rates put a crimp        crispare, to curl < crispus, curly; see sker-2 in App. I.]
  in new home construction. [Dutch or Low German krimpen < Middle                   crispa•tion (kris-patshan) n. la. The act of crisping or curling. b.
  Dutch or Middle Low German.] -crimper n.                                          The state of being crisped or curled. 2. A slight involuntary muscular
  crimp2 (krimp) n. A person who tricks or coerces others into service              contraction, often producing a crawling sensation of the skin.
  as sailors or soldiers. t‘.1, tr. v. crimped, crimp.ing, crimps To procure        crisped (krispt) adj. Botany Crispate.
  (sailors or soldiers) by trickery or coercion. [Origin unknown.]                  crisp•en (krisfpan) tr. & intr.v. -ened, -en.ing, -ens To make or
  crimpy (icrimrpe) adj. -i.er, -i.est Full of crimps; wavy. -crimpti•              become crisp; crisp.
  ness n.                                                                           crisper (cristpar) n: One that crisps, especially a compartment in a
  crimson (krinatzan) n. A deep to vivid purplish red to vivid red. + tr.           refrigerator used for storing vegetables and keeping them fresh.
  & intr.v. -soned, -son.ing, -sons To make or become deeply or vividly             Crispin (krisfpin), Saint. Third century AD. Roman shoemaker who
  red. [Middle English cremesin < Old Spanish cremesin, Old Italian crem-          with his brother Saint Crispinian sought to spread Christianity and was
  esino or Medieval Latin cremesinus, all < Arabic qirmizi < qirmiz, kermes        martyred.
  insect; see KERMES.] -crimson adj.                                               crispy (kristpe) adj. -i.er, -i.est 1. Firm but easily broken or crum-
  cringe (krinj) intr. v. cringed, cringing, cringes 1. To shrink back,            bled; crisp. 2. Having small curls, waves, or ripples. -crispli.ness n.
 as in fear; cower. 2. To behave in a servile way; fawn. + n. An act or in-        crisscross (kris/hos', -liras') v. -crossed, -crossing, -crosses
 stance of cringing. [Middle English crengen, to bend haughtily, probably          -tr. 1. To mark with crossing lines. 2. To move back and forth through
 ultimately < Old English cringan, to give way.]                                   or over: crisscrossed the country on a speaking tour. -intr. To move back
 criri.gle (kringfgal) n. A small ring or grommet of rope or metal fas-            and forth. + n. 1. A mark or pattern made of crossing lines. 2. A state
 tened to the edge of a sail. [Low German kringel, diminutive of kring, ring       of being at conflicting or contrary purposes. + adj. Crossing one another
 < Middle Low German.]                                                             or marked by crossings. •,t. adv. In a manner or direction that crosses or
 crin•ide (kring'kal) v. -kled, -kling, -kles -intr. 1. To form wrinkles           is marked by crossings. [Alteration of Middle English Cristcrosse, mark
 or ripples. 2. To make a soft crackling sound; rustle. -tr. To cause to           of a cross, short for Cristcross (me speed), may Christ's cross (give me
 crinkle. + n. A wrinkle, ripple, or fold. [< Middle English crinkled, full        success).]
 of turnings; akin to CRINGE.] --crinkly adj.                                      cris•sum (krisfam) n., pl. cris•sa (krisfa) The feathers or area under
 crin•kle•root (krinekal-root', -root') n. A woodland plant (Car-                  the tail of a bird surrounding the cloacal opening. [New Latin < Latin
 damine diphylla) in the mustard family, occurring in eastern North                crisare, crissare, to move the buttocks during intercourse; see sker-2 in
 America and having a thick rhizome, trifoliolate leaves, and clusters of          App. I.] -cris'sal (-al) adj.
 white or pinkish flowers.                                                         crista (krisfta) n., pl. -tae (401. Anatomy A crest or ridge, as on the
 cri•noid (krilnoid9 n. Any of various echinoderms of the class Cri-               top of a bone. 2. Biology One of the inward projections or folds of the
 noidea, including the sea lilies and feather stars, that are characterized        inner membrane of a mitochondrion. [Latin; see sker-2 in App.
 by a cup-shaped body, feathery radiating arms, and either a stalk or a            cris.tate (krisitat') also cris.tated (-ta'tid) adj. Having or forming a
 clawlike structure with which they are able to attach to a surface. [< New        crest or crista. [Latin cristatus < crista, tuft; see sker-2 in App. I.]
 Latin Crinoidea, class name : Greek krinon, lily + Greek -oeides, -old.]          cri•te•ri•on                      n., pl. -te.ri.a (-tirte-a) or -te.ri.ons A
-crifnoid' adj.                                                                    standard, rule, or test on which a judgment or decision can be based.
 crin•o.line (knn/a-Bo) n. 1. A coarse stiff fabric, originally of cotton          [Greek kriterion < krites, judge < krinein, to separate, judge; see krei- in
and horsehair, used especially to line and stiffen hats and garments. 2.           App. I.] -cri.terri.al (-al) adj.
 A petticoat made of this fabric. 3. A hoop skirt. [French < Italian crino-
lino : crino, horsehair (< Latin crinis, hair; see sker-2 in App. I) + lino,      +USAGE NOTE Like phenomenon, criterion comes directly from Greek
 flax (< Latin linum; see lino- in App. I).] -crinfo.line, crinfo.lined            and is singular. In standard usage, the plural is generally criteria, although
(-lind) adj.                                                                       criterions is sometimes used as well. Properly speaking, the form criteria                criosphinx
cri•num (kri'nam) n. Any of various bulbous plants of the genus                    should never be a singular noun, and phrases like this criteria and single       granite sculpture of Amun in
Crinum, native to warm regions and having strap-shaped leaves and                  criteria are widely viewed as erroneous. Similarly, the plural criterias is      the form of a ram, protecting
showy umbels of variously colored flowers. Also called spider lily. [New           also viewed as a mistake and is usually edited out of published prose.              King Taharga of Nubia
Latin Crinum, genus name < Greek krinon, lily.]                                                                                                                         (reigned 690-664 ac)
cri•ol•lo (Iire-6/16, -yo) n., pl. -los (-I6z, -y6s) A Spanish American of         cri.te•ri•um (kr-I-title-am) n., pl. -urns A bicycle race conducted on a
European, usually Spanish ancestry. 4. adj. 1. Of or relating to a criollo         short course over roads that have been closed to traffic, usually consisting
or criollos. 2. Indigenous to or characteristic of a Spanish-American              of multiple laps of a winding loop.
country: criollo cattle; a criollo dish. [Spanish; see CREOLE.]                    critic (krittik) n. 1. One who forms and expresses judgments of the
cri.o•sphinx (kri'a-sfingks') n. A sphinx with the head of a ram.                  merits, faults, value, or truth of a matter. 2. One who specializes especial-     a pat         of boy
[Greek krios, ram; see ker-1 in App. I + SPHINX.]                                  ly professionally in the evaluation and appreciation of literary or artistic      a pay         ou out
trip (krip) n. 1. Offensive Slang Used as a disparaging term for a person          works: a film critic; a dance critic. 3. One who tends to make harsh or           ar care       tin took
or animal that is partially disabled or unable to use a limb or limbs. 2.          carping judgments; a faultfinder. [Latin criticus < Greek kritikos, able to       a father dor lure
Slang Something that is easily accomplished, especially an undemanding             discern < krites, judge < krinein, to separate, judge; see krei- in App. I.]      e pet         (To boot
academic course. [Short for CRIPPLE.]                                              criti•cal (krit'i-kal) adj. 1. Judging severely and finding fault: a writer       e be          u cut
tripes (krips) interj. Used to express annoyance, anger, or dismay. (Al-           who is very critical of the government's foreign policy. 2a. Relating to or       i pit         Cu urge
teration of CHRIST'.]                                                              characterized by criticism; reflecting careful analysis and judgment: a           i bite        th thin
cripple (krip'al) n. la. Often Offensive A person who is partially dis-            critical appreciation of the filmmaker's work. b. Of, relating to, or charac-     it pier       th this
abled or unable to use one or more limbs: b. An animal that is partially           teristic of critics: a play that received great critical acclaim. c. Including    6 pot         zh vision
disabled or unable to use one or more limbs: cannot race a horse that              scholarly commentary and interpretation: a critical edition of Poe's stories.     6 toe         a    about,
is a cripple. 2. A damaged or defective object or device: "He . . . would          3a. Forming or having the nature of a turning point; crucial or decisive:         6 paw              item
let that cripple of a steamboat get the upper hand of him in a minute"             a critical point in the campaign. See Synonyms at decisive. b. Medicine           Er core
(Joseph Conrad). 4- try. -pled, -pling, -pies 1. To cause to lose the              Being or relating to a grave physical condition, especially of a patient. C.      Stress marks:' (primary);
use of a limb or limbs. 2. To disable, damage, or impair the functioning           Being in or verging on a state of crisis or emergency: a critical shortage        ' (secondary), as in
                Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 8 of 22
of: a strike that crippled the factory. [Middle English [repel < Old English       of food. 4. Extremely important or essential: a critical element of the plan;     dictionary (dikrsha-ner'e)
crypel.] ---crippler n.                                                            a second income that is critical to the family's well-being. See Synonyms
presumptuous I pretzel                                                                                                                                                       1396
                    pre•sump•tu•ous (pri-zumpfchoo-as) adj. Going beyond what                          only the elect. [Late Latin praeteritio, praeterition-, a passing over < Latin
                    is right or proper; excessively forward: felt it was presumptuous of him           praeteraus, past participle of praeterire, to go by; see PRETERITE.]
                   to assume they had become friends. [Middle English < Old French pre-                pre-term (preeffirm', pre-tOrmr) adj. Occurring or appearing before
                   sumptueux < Late Latin praesamptuasus, variant of praesumptiosus <                  the expected time at the end of a full-term pregnancy: preterm labor; a
                   praesamptio, presumption; see PRESUMPTION.] -pre-sumpttu•ous-ly                     preterm infant. •:". n. An infant born prematurely.
                   adv. -pre-sumpftu-ous-ness n.                                                       pre-ter-mit (pre'tar-mitt) try. -mitted, -mitting, -mits 1. To dis-
                   pre•suppose (presa-poe) ft. v. -posed, -posing, -poses 1. To                        regard intentionally or allow to pass unnoticed or unmentioned. 2. To
                   believe or suppose in advance: "Since he presupposes that individuals are          fail to do or include; omit. 3. To interrupt or terminate. [Latin praeter-
                   for the most part self-interested and rapacious, Hobbes believes that po-          mittere : praeter, beyond; see PRETERITE + mittere, to let go.] -pre'ter.
                   litical order is only possible if the king is given almost unlimited power"        mission (-mishfan) n. -pre'ter-mitfter n.
                    (Joseph Carrig). 2. To require or involve necessarily as an antecedent            pre-ter-natu•ral (pretarmachlar-al, -nacheral) adj. 1. Surpassing
                   condition: "The term tax relief . . . presupposes a conceptual metaphor:           what is normal or usual; extraordinary: "Below his preternatural offabil_
                    Taxes are an affliction" (George Lakoff). -pre.sup'po.sittion (-stip'a-           ity there is some acid and steel" (George F. Will). 2. Transcin d i ng the
                   zishtan) n. -pre-sup'po-siftion-al adj.                                            natural or material order; supernatural. [Medieval Latin praeternataralis
                   pre-syn-ap-tic (pre'si-Mapttik) adj. Situated in front of or occurring             < Latin praeter naturam, beyond nature : praeter, beyond; see PRETERITE
                   before a synapse: a presynaptic nerve fiber; a presynaptic stimulus.               + natura, nature; see NATURE.] -pre'ter•natfu•ral•ism n. p re ler.
                   pret. abbr. preterite                                                             nattu-ral-ly adv. -pre'ter-natfu-ral-ness n.
                                         (pret'a-por-tar) adj. Ready-to-wear. •:.• n. Ready-to-      pre-test (pretest') n. la. A preliminary test administered to deter-                          I
                   wear clothing. [French, translation of English READY-TO-WEAR : pret,                mine a student's baseline knowledge or preparedness for an educational                  i
                   ready + a, to + porter, to wear.]                                                   experience or course of study. b. A test taken for practice. 2. The advance
                   pre-tax (pretake) adj. Existing before- tax deductions: pretax income.              testing of something, such as a questionnaire, product, or idea.: tr. &
                   pre-teen (preftee) adj. 1. Relating to or designed for children es-                 intr.v. (pre-test') -tested, -testing, -tests To subject to or conduct             •!
                   pecially between the ages of 9 and 12: preteen clothing. 2. Being a child          a pretest.
                   especially between the ages of 9 and 12; preadolescent. 4 n. A preado-             pre-text (pretekst9 n. A reason or excuse given to hide the real reason
                   lescent boy or girl.                                                               for something. [Latin praetextum < neuter past participle ofpraetexere, to
                   pre-teen-ag-er (prertenrilar) n. A preteen.                                        disguise : prae-, pre- + texere, to weave; see teks- in App. I.]
                                                                                                      pre-text-ing (preteks'ting) n. Impersonating another person or oth-                      c
                   pretence (prettens', pri-tense) n. Chiefly British Variant of pre-
                     tense.                                                                           erwise engaging in misrepresentation in order to obtain an individual's                  I
                                                                                                      private personal information. -prettext'er n.                                            c
                      pre-tend (pri-tend') v. -tended, -tend-ing, -tends -tr. 1. To give
                     a false appearance of; feign: "You had to pretend conformity while privately     pre-tor cprar             V i t of
                                                                                                                      et ) n. Variant                 .
                                                                                                      Pre•to s.   ri a (pr-tr-a)
                                                                                                                           i o te       The administrative capital of SouthAfrica,             1
                    P pursuing high and dangerous nonconformism" (Anthony Burgess). 2. To                                                                                                      s
                     claim or allege insincerely or falsely: doesn't pretend to be an expert. 3.      in the northeast part of the country north of Johannesburg. Founded
                                                                                                      in 1855, it became the capital of Transvaal in 1860 and capital of South                 r
                     To represent fictitiously in play; make believe: pretended they were on a
                     cruise. 4. To take upon oneself; venture: I cannot pretend to say that you       Africa in 1910.                                                                        r
                                                                                                      pre-to-ri-an (pre-torte-an) adj. Variant of praetorian.                                  s
                     are wrong. -intr. 1. To feign an action or character, as in play. 2. To
                     lay claim: pretends to gourmet tastes. •:, adj. Informal Imitation; make-        Pre-to-ri-us (pri-toree-as), Andries Wilhelmus Jacobus 1798-
                                                                                                      1853. Afrikaner soldier and politician who led the defeat of the Zulus                 2
                     believe: pretend money; pretend pearls. [Middle English pretenden < Old                                                                                                 a
                     French pretendre < Latin praetendere : prae-, pre- + tendere, to extend;        (1838) and negotiated the independence of the Transvaal (1852). His son
                     see ten- in App. I.1                                                             Marthinus Wessels Pretorius (1819-1901) founded Pretoria (1855)                        F
                                                                                                     and was president of the Transvaal (1857-1871) as well as the Orange                    i:
                     pre-tend-ed (pri-ten'did) adj. 1. Not genuine or sincere; feigned: a                                                                                                    F
                     pretended interest in the proceedings. 2. Supposed; alleged: the pretended      Free State (1859-1863).
                     heir to the throne. -pre-tencPed-ly adv.                                        pre•treat (pre-tretf) try. -treated, -treating, -treats To treat                        P
                     pre•tencter (pri-teedar) n. 1. One who simulates, pretends, or al-        ,     (wood or fabric, for example) beforehand. -pre•treattment n.
                                                                                                     pre•tr•a   i l (pre-trial,
                                                                                                                              t -tril') n. A proceeding held before an official              1
                    leges falsely; a hypocrite or dissembler. 2. One who sets forth a claim,                                                                                                 b
                    especially a claimant to a throne.                                               trial, especially to clarify points of law and facts. 4 adj. 1. Existing or             L
                    pre-tense (pretens', pri-tens') n. la. A false appearance or action              occurring     before  a trial:  pretrial detention; pretrial hearings. 2. Of or
                                                                                                     relating to a pretrial.                                                                 Is
                    intended to deceive: "He ran the back of his hand up her cheek, with the                    .                                                                         n
                    pretense of wiping away sweat" (Jonathan Safran Foer). b. A professed            prettt-fy (pritti-fl') tr v. -fled , -fy-ing, -fi gs To make pretty or pret-
                                                                                                                                                                                          0
                    but feigned reason or excuse; a pretext: left the room under the pretense of     tier, especially in a superficial
                                                                                                                                   .     or insubstantial way. -prevti-fi-caltion
                                                                                                                                                                                          51
                    having to make a phone call. 2. Something imagined or pretended: "Ardor          (-fi-katshan) n. -pretf ti-fi'er n.
                                                                                                                                 .                                                        v
                    had atrophied and weariness had taken its place . . . their connection was       pretty (pritte) adj. -ti-er, -ti-est 1. Pleasing or attractive in a graceful
                                                                                                     or delicate way. See Synonyms at beautiful. 2. Clever; admit: a pretty               P
                    pretense" (Deborah Weisgall). 3a. The quality or state of being preten-                                                                                               ei
                    tious; ostentation: so modest as to be free from any hint of pretense. b. A      maneuver. 3. Very bad; terrible: in a pretty predicament; a situation that
                                                                                                     has reached a pretty pass. 4. Ostensibly or superficially attractive but             p
                   false or studied show; an affectation: models making a pretense of noncha-
                   lance. 4. A claim or assertion to a right, especially a false one: "a celeb-     lacking substance or conviction: full of pretty phrases. 5. Informal Con-             P
                                                                                                    siderable in size or extent: a pretty fortune. ':.. adv. 1. To a fair degree:         o
                    rity with scarcely any pretense to talent or achievement" (Joseph Epstein).                                                                                           I.
                   [Middle English < Old French pretensse < Medieval Latin *praetensa <             moderately: a pretty good student. 2. In a pretty manner; prettily or pleas-
                    Late Latin, feminine of praetensus, alteration of Latin praetentus, past        ingly..4 n.,pl. -ties 1. One that is pretty: 2. pretties Delicate clothing,           P
                                                                                                    especially lingerie. 4 tr v. -tied, -tying, -ties To make pretty: pretty up           k(
                   participle of praetendere, to pretend, assert; see PRETEND.]
                                                                                                    the house. -idiom: pretty much For the most part; mostly: "The ... .                  (a
                   pre-ten•sion (pri-tentshan) n. 1. A specious allegation; a pretext: "the                                                                                               w
                   pretension that current political arrangements serve everyone's interests"       matter was pretty much dying down" (John Strahinich). [Middle English
                                                                                                    prety, clever, fine,
                                                                                                                       ! handsome < Old English prcettig, cunning < nett,                 oi
                   (Steven Pinker). 2a. A claim to something, such as a skill or profession:                                                                                              ol
                   a writer's pretensions to journalistic detachment. b. The advancing of such      trick. ] -pretfti-1y        . -pretfti-ness n.
                   a claim: tried to prevent his pretensions to the throne. 3a. The unwar-          p
                                                                                                    pretzel ( prsa    ett l) n. A glazed, brittle biscuit that is usually saeit d on      Vf

                                                                                                    the outside and bakedin the forma           of loose knot or stick. {German
                                                                                                                                                                           [erm          cc
                   ranted assumption that one is deserving of merit, or behavior indicative                                                                                              n.
                   of such an assumption; pretentiousness: "the popular association of wine         Breze < Middle High Germa n brze,       e l prze
                                                                                                                                                   e l < Old High German br jzikr,
                                                                                                            l-
                   with snobbery and pretension" (Paul Lukacs). b. An instance of preten-           brezzitell < Medieval Lati n bracellus, alteration of Medieval  M di l Latin
                                                                                                                 aa                                                                      S
                   tiousness: "[He[ was a likable, boyish man from a middle-class Southern          *brachiatellus,   diminutive    of Latin bracchicaus, having branches like arms
                                                                                                   (in reference to the traditional form of a pretzel said to be made to look            m
                   background, though his aristocratic manner and pretensions suggested oth-                                                                                             vi
                  erwise" (Mary V. Dearborn).                                                      like arms folded in prayer) < bracchium, arm < Greek brakhiOn, upper
                                                                                                   arm; see mregh-u- in App. 1.1
                  pre-ten-tious (pri-tentshas) adj. 1. Claiming that or behaving as if                                                                                             _     tic
                  one is important or deserving of merit when such is not the case: a preten- +WORD HISTORY In the early 18005, the pretzel                                              M
    pretzel                                                                                                                                                       was considered a
                  tious socialite. 2. Showing or betraying an attitude of superiority: made        stereotypically German food, and the first known occurrences of the                   "a
                  pretentious remarks about his education. 3. Marked by an extravagant or          word pretzel in English date from the first half of the 1800s and are often           H
                  presumptuous outward show; ostentatious: a pretentious house. See Syn-           found in descriptions of the German diet. Pretzel comes from a German                 cc
                  onyms at showy. -pre-tenftious-ly adv. -pre-tenttious-ness n.                    word that is now spelled Brezel in modern standard German. The English                as
                  preter-ism (pretta-riz'am) n. A Christian doctrine holding that at               spelling pretzel with p probably reflects the pronunciation of 'Brezel in one         la.
                  least some of the apocalyptic prophecies in the Bible describe events that       of the dialects of southern Germany. In many of these dialects, the letters          to
                 occurred within the first century after Jesus's death, rather than events         b and p are pronounced identically when they occur at the beginning of               a i:
                  that lie still in the future. [Latin praeter, beyond, past; see PRETERITE +     a word, and they have a sound that reminds English speakers of a p. In                -
                 -tsful -pretfer-ist n.                                                           Germany, pretzels are traditionally associated with Lent and Easter, and              P1
                 preter-ite or preter-it (pretiar-ft) adj. Of, relating to, or being the           the overlapping strands of dough in a pretzel are said to represent the              in
                 verb tense that describes a past action or state. tt• n. 1. The verb form        arms of a person with hands folded in prayer. In fact, German Brezel                  to
                 expressing or describing a past action or condition. 2. A verb in the            is ultimately derived from the Latin word for "arm:' bracchium. Brezel                pi
                 preterite form. [Middle English < Old French < Latin (tempus) praeteri-          comes from the Medieval Latin word brachellus, which referred to some                 pr
                 tum, past (tense), neuter past participle of praeterire, to go by : praeter,     sort of baked item, presumably like a pretzel. This Medieval Latin word               pi
                 beyond, comparative of prae, before; see pert in App. I + ire, to go; see        is thought to be a shortened version of another Medieval Latin word,                  te;
                 el- in App. 1.1                                                                  *brachiatellus, that does not happen to be attested in any written docu-              m(
                 preter-i•tion (pret'a-rishfan) n. 1. The act of passing by, disregard-           ments preserved from the Middle Ages. In Latin, *brachiatellus would                  3.
              Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 9 of 22
                 ing, or omitting. 2. Law The failure of a testator to provide for a legal        literally mean something like "little thing with arms" It is the diminutive           prc
                 heir in his or her will. 3. Christianity The Calvinist doctrine that God ne-     of another Medieval Latin word braciatus that is actually attested in stir-           ve
                 glected to designate those who would be damned, positively determining           viving Medieval Latin documents and refers to some sort of baked good                 ill;
   1397                                                                                                                                                                    prevail I price
   eaten by monks on holidays. This Medieval Latin word developed from              preventive detention n. 1. The detention in jail, prior and during
   the Late Latin word bracchicitus, meaning "having boughs or branches            criminal trial, of a defendant deemed too dangerous for release. 2. Im-
   like arms:' itself a derivative of Latin bracchium, "arm." In this way, the      prisonment without trial of a person identified by authorities as a danger
   history of the word pretzel accords with the widespread tradition that a         to society.
   monk living in France or northern Italy invented the knotted shape of a          pre•verb (pretviirb9 n. A prefix or particle preceding the root or stem
   pretzel in order to symbolize arms folded in prayer.                            of a verb, as for- in forget. -pre-verb, adj.
                                                                                    pre•verb•al (pre-vat/bal) adj. 1. Preceding the verb. 2a. Having not
   prevail (pri-val') intr.v. -veiled, -vail•ing, -veils 1. To be greater          yet learned to speak: preverbal children. b. Marked by the absence of
  in strength or influence; triumph: The home team prevailed against the           spoken language: preverbal sounds; the preverbal stage of development.
  visitors. Shouldn't the public interest prevail over an individual's? 2. To      pre-view also pre•vue (prelvyW) n. 1. An advance showing, as of
  be most common or frequent; be predominant: a region where snow and              a movie or art exhibition, to which a selected audience is invited before
  ice prevail. 3. To be in force, use, or effect; be current: an ancient tradi-    public presentation begins. 2. An advance viewing or exhibition, espe-
  tion that still prevails. 4. To use persuasion or inducement successfully.       (lolly the presentation of several scenes advertising a forthcoming movie;
  Often used with on, upon, or with. See Synonyms at persuade. [Middle             a trailer. 3. An introductory or preliminary message, sample, or over-
  English prevailen < Old French prevaloir, prevaill- < Latin praevalere,          view; a foretaste. 4 try. -viewed, -viewing, -views also -vued, -vu-
  to be stronger : prae-, pre- + valere, to be strong; see wal- in App. Id         ing, -vues 1. To view or exhibit in advance. 2. To provide a preliminary
  -pre•vail'er n.                                                                  sample or overview of: The professor previewed the course for us.
  pre•vail•ing (pri-valling) adj. 1. Generally current; widespread: the            pre.vi•ous (pre/ye-as) adj. 1. Existing or occurring before something
  prevailing attitude. 2. Blowing usually or most frequently from a given          else in time or order; prior: children by a previous marriage. 2. Informal
  direction: a prevailing easterly wind. -pre•vail'ing•ly adv.                     Acting, occurring, or done too soon; premature or hasty: "I have been
                                                                                   too previous, for which you must blame the natural impatience of a man
 +SYNONYMS prevailing, prevalent, current These adjectives denote                  in love" (Georgette Heyer). [< Latin praevius, going before : prae-, pre- +
  what exists or is encountered generally at a particular time. Prevailing         via, way; see wegh- in App. I.] -pre'vi•ous•ly adv. -pre/vi•ous•
  applies to what is most frequent or common at a certain time or in a             ness n.
  certain place: took a poll to find the prevailing opinion. Prevalent suggests    previous question n. The motion in parliamentary procedure to
  widespread existence or occurrence but does not imply predominance:               take an immediate vote on the main question being considered or on any
  a belief that was prevalent in the Middle Ages. Current often stresses the        other questions so designated.
  present time and is frequently applied to what is subject to frequent             previous to prep. Prior to; before.
  change: current psychoanalytic theories.                                          pre•vise (pri-vizt) try. -vised, -visaing, -vises 1. To know in ad-
                                                                                    vance; foresee. 2. To notify in advance; forewarn. [Middle English previs-
   Pre•val (pra-val/), Rene Ga►cia Born 1943. Haitian politician who                en < Latin praevidere, praevis- : prae-, pre- + videre, to see; see weid- in
  served as prime minister (1991-1993) and president (1996-2001) and                App. I.] -pre•vi'sor n.
  was elected president again in 2006. His 1996 election marked Haiti's first
                                                                                    pre•vi•sion (pri-vizh/an) n. 1. A knowing in advance; foresight. 2.
  peaceful transition from one democratically elected president to another
                                                                                    A prediction; a forecast. ❖ tr -sioned, -sion•ing, -sions To foresee.
  since the country gained independence in 1804.
                                                                                    -pre•vi'sion•al, pre•vi'sion•ar'y (-vizh/a-ner'e) adj.
  preva•Ience (prev/a-lans) it 1. The condition of being prevalent.
                                                                                    pre•vo•cal•ic (pre'vo-kal'ik) adj. 1. Preceding a vowel. 2. Of or relat-
  2. Medicine The total number of cases of a disease in a given population
                                                                                    ing to a form of a linguistic element, such as a suffix, prefix, or word, that
  at a specific time.
                                                                                    occurs only before a vowel.
  prevalent (prOv/a-lant) adj. Widely or commonly occurring, ex-
                                                                                    pre•vo.ca.tion•al (prt'vei-kifsha-nal) adj. Of or relating to instruc-
  isting, accepted, or practiced. See Synonyms at prevailing. [Middle
                                                                                    tion given in preparation for vocational school.
  English, very strong < Latin praevakns, praevalent-, present participle of
                                                                                    pre•vue (prelvy6O') n. & v. Variant of preview.
  praevalere, to be stronger; see PREVAIL.] -prev'a•lent•ly adv.
                                                                                    prewar (pretwOr/) adj. Existing or occurring before a war.
  pre•var•i-cate (pri-varti-kat') v. -cat•ed, -cat•ing, -cates -intr.
                                                                                    pre washed (pre/w6shtl, -weisht/) adj. Washed by the manufacturer
  1. To speak or write evasively; equivocate. See Synonyms at lie'. 2. To
  behave in an evasive or indecisive manner, usually in delay: "For months,        so as to impart a softer texture or faded appearance. Used of textiles or
  Lennox prevaricated but at last . . he accepted the inevitable and left Scot-    clothing: prewashed denim; prewashed jeans.
  land for France" (Magnus Magnusson). -tr. To utter or say in an evasive          pre•writ•ing (pre'ri'ting) n. The creation and arrangement of ideas
  manner. [Latin praevaricari, praevaricat-, to straddle across (something),        preliminary to writing.
  collude (used of lawyers) : prae-, pre- + varicare, to straddle (< varicus,      prex•y (prek/se) n., pl. -ies Slang A president, especially of a college or
  straddling < varus, bow-legged, bandy).] -pre•var'i•ca/lion n. -pre-             university. [Shortening and alteration of PRESIDENT.]
 varf i-ca 'tor n.                                                                 prey (pra) n. 1 a. An animal hunted or caught by another for food: The
 pre•ven•ience (pri-venlyans) n. 1. 'The act or state of being anteced-            leopard carried its prey into a tree. b. The collection of animals typically
 ent or prevenient. 2. Attention to another's needs.                               hunted and eaten by a predator: the acoustic location of prey by barn owls.
 pre-ven-ient (pri-ven/yant) adj. 1. Coming before; preceding. 2. Ex-              2a. An object or victim of attack ships that became the prey of pirates. b.
 pectant; anticipatory. [Latin praeveniens, praevenient-, present participle       One that is subjected to or afflicted with something: was prey to depres-
 of praevenire, to precede : prae-, pre- + venire, to come; see gwa- in App.       sion. C. One that is deceived or taken advantage of by another: easy prey
 I.] -pre•ven'ient•ly adv.                                                         for swindlers. 3. Archaic a. The act or practice of preying. b. Plunder;
                                                                                   booty. 4• intr.v. preyed, preying, preys 1. To hunt, catch, or eat as
 pre-vent (pri-vent/) v. -vented, -venting, -vents -tr 1. To
                                                                                   prey: Owls prey on mice. 2. To victimize or make a profit at someone
 keep from happening; avert: took steps to prevent the strike. 2. To keep
                                                                                   else's expense: swindlers who prey upon the weak. 3. To plunder or pillage:
 (a person or thing) from doing something; impede: prevented us from
 winning; prevented the disease from spreading. 3. Archaic a. To anticipate        Vikings preying on coastal settlements. 4. To exert a baneful or injurious
                                                                                   effect: Remorse preyed on his mind. [Middle English preie < Old French <
 or counter in advance. b. To come before; precede. -bier. To present an
                                                                                   Latin praeda, booty, prey; see ghend- in App. I.] -prey'er n.
 obstacle: There will be a picnic if nothing prevents. [Middle English pre-
                                                                                   prez or Prez (prez) n., pl. prez•zes or Prez•zes Informal President.
 venten, to anticipate < Latin praevenire, praevent- : prae-, pre- + venire, to
 come; see gwa- in App. I.] -pre•vent'a•bil'i•ty, pre•vent'i•bil'i•ty              Often used with the.
 n. -pre•ventta•ble, prevent/i•ble adj. -pre•vent'er n.                            PRF abbr. pulse repetition frequency
                                                                                   Priam (prifam) n. Greek Mythology The father of Paris, Hector, and
+ SYNONYMS prevent, preclude, avert, obviate, forestall These verbs                Cassandra and king of Troy, who was killed when his city fell to the
  mean to stop or hinder something from happening, especially by ad-               Greeks.
  vance planning or action. Prevent implies anticipatory counteraction:            pri•a•pic (pri-afpik, -alga) also pri•a•pe•an (prra-pelan) adj. 1. Of,
  "Some contemporaries believed that capitalism and the rise of an interna-        relating to, or resembling a phallus; phallic. 2. Relating to or overly con-
  tional economy would prevent war among 'civilized' states' (John Howard         cerned with masculinity. [e PRIAPUS.]
  Morrow). To preclude is to exclude the possibility of an event or action:       pri•a•pism (prila-piz'am) n. Persistent, usually painful erection of the
 "a tranquillity which . . . his wife's presence would have precluded" (John      penis, especially as a consequence of disease and not related to sexual
  Henry Newman). Avert and obviate imply that something, such as a diffi-         arousal. [French priapisme < Late Latin pridpismus < Greek priapisrnos <
  culty or necessity, has been removed or avoided: The pilot's quick thinking     priapizein, to have an erection < Pricipos, Priapus.]
 averted an accident. The short duration of the journey obviated the need for     pri•a•pus (pri-alpas) n. 1. Priapus Greek & Roman Mythology The
                                                                                                                                                                     a    pat      of boy
 large food supplies. Forestall usually suggests anticipatory measures taken      god of procreation, guardian of gardens and vineyards, and personifica-            a    pay      ou out
 to counteract, neutralize, or nullify the effects of something: We installed     tion of the erect phallus. 2. An image of this god, often used as a scare-         ar   care     cm took
 an alarm system to forestall break-ins.                                          crow in ancient gardens. 3. A representation of a phallus. [Latin Priapus          a    father cror lure
                                                                                  < Greek Priapos.]                                                                  e    pet      oh boot
 pre-vent defense (pre'v'ent' deaths') n. Football A defensive for-               Prib•i•lof Islands (pribra-lof') A group of islands of southwest                        be       u cut
 mation or strategy that employs an additional pass defender in an attempt        Alaska in the Bering Sea north of the Fox Islands. They are noted as a             1. pit        fir urge
 to prevent long gains by the offense, usually near the end of the game.          breeding ground for seals.                                                         i bite        th thin
 pre•ven-tion (pri-venfshan) n. The act of preventing something: the              price (pris) n. 1. The amount as of money or goods, asked for or given             it pier       th this
 prevention of illness.                                                           in exchange for something else. 2. The cost at which something is ob-              o pot         zh vision
 pre•ven•tive (pri-ven►tiv) also pre-ven•ta•tive (-to-tiv) adj. 1. In-            tained: believes that the price of success is hard work. 3. The cost of bribing    o toe        a     about,
 tended or used to prevent or hinder; acting as an obstacle: preventive           someone: maintained that every person has a price. 4. A reward offered             6 paw              item
 measures. 2. Carried out to deter expected aggression by hostile forces.         for the capture or killing of a person: a felon with a price on his head. 5.       Or core
 3. Preventing or slowing the course of an illness or disease; prophylactic:      Archaic Value or worth. 4' tr.v. priced, pricing, prices 1. To fix or              Stress marks:' (primary);
 preventive medicine; preventive health care. 4* n. 1. Something that pre-        establish a price for: shoes that are priced at sixty dollars. 2. To find out      ' (secondary), as in
            Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 10 of 22
 vents; an obstacle. 2. Something that prevents or slows the course of an         the price of: spent the day pricing dresses. -idiom: price out of the
                                                                                  market To eliminate the demand for (goods or services) by setting prices
                                                                                                                                                                     dictionary (dlicisha-neet)
 illness or disease. -pre•ven/tive•ly adv. -pre•ven'tive•ness n.
                     The
                     Chambers
                     Diction ry
                    11th Edition




Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 11 of 22
 CHAMBERS
 An imprint of Chambers Harrap Publishers Ltd
 7 Hopetoun Crescent, Edinburgh, EH 7 4AY


 First published as Chambers's Twentieth Century Dictionary in 1901; published as Chambers
 English Dictionary in 1988; first published as The Chambers Dictionary in 1993.
 This edition first published 2008.

   Chambers Harrap Publishers Ltd 2008


 We have made every effort to mark as such all words which we believe to be trademarks. We
 should also like to make it clear that the presence of a word in the dictionary, whether marked or
 unmarked, in no way affects its legal status as a trademark.

 All rights reserved. No part of this publication may be reproduced, stored in a retrieval system,
 or transmitted by any means, electronic, mechanical, photocopying or otherwise, without the
 prior permission of the publisher.


 A CIP catalogue record for this book is available from the British Library.


 ISBN 978 0550 10289 8          Standard
 ISBN 978 0550 10396 3          Thumb index


Fonts featured in letter openers published by the following foundries: Adobe, Apple, ATF,
Berthold, Bitstream, Elsner&Flake, Garamond, International TypeFounders Inc, ITC, Linotype,
Microsoft, Stempel,T.26, URW++,Wagner.




Designed by Chambers Harrap Publishers Ltd, Edinburgh
Typeset in Optima and Arial by Macmillan India Ltd
Printed and bound in Italy by Legoprint

      Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 12 of 22
  crise                                                                          368                                                                    crockery      crocket
   impair, undermine or curtail with disastrous effect. [OE crypel;                     is self-sustaining (phys). critically adv. crit'icalness or criticality n.    crocket fkrok'iti (arc
   connected with creep]                                                                crit'icaster n a petty critic (see -aster). criticism n the art of judging,     pediment, pinnacle,
   a crippled adj. cripple'dom n. crippler n. crippling n a prop set                    esp in literature or the fine arts; a critical judgement or observation,        croquet]
   up as a support against the side of a building.                                      criticizable or -s- 1-stz' adj. criticize or -ise vt to analyse and pass
     cripp'leware n (comput 51) software that has been partly disabled to               judgement on; to find fault with, to censure. criticizer or -s- n.            crocodile Ikrok'a-dill
                                                                                                                                                                        Crocodilus (order Ci
   Provide a limited demonstration of its use.                                          a critical angle n the smallest possible angle of incidence at which a
                                                                                        light ray is totally reflected. critical apparatus same as apparatus            thick skin covered wi
 crise licrezl n (pl crises IlcrezI) a peak of emotional distress, an                                                                                                   Loricata including all
   emotional crisis. [Fr]                                                               criticus (see apparatus). critical coupling n (elec eng) the coupling
                                                                                        giving maximum energy transfer between two circuits or systems                  a double file of schc
      crise de conscience nia-k3-suds/ a crisis of conscience, a moral                                                                                                  krokodeilos a lizard]
   dilemma. crise de foi Ida-Jival an attack of doubt, distrust or.                     tuned to the same frequency. critical damping n (phys) the minimum
                                                                                        amount of damping that results in an oscillatory electric circuit or            s crocodilian /-dil' /
   disillusionment. crise de nerfs Ida-nerl an attack of nerves, hysterics.
                                                                                        mechanical system sufficient to prevent free oscillation. criticality           a crocodile bird n a
 crisis ikri'sist n (pl crises jkri'sezt) a crucial or decisive moment; a
                                                                                       accident n (nuclear eng) the accidental attainment of a critical mass            the crocodile's teeth
   turning point, eg in a disease; a time of difficulty or distress; an
                                                                                       of fissile material by eg the drying out of a solution containing                clip for making el.
   emergency. [Gr krisis a decision, judgement from krinein to decide]
                                                                                       uranium-235. critical mass n (nuclear eng) the minimum amount of                 interlock. crocodile
  a crisis management n action taken to limit damage and establish
                                                                                       fissile material needed to sustain a chain reaction. critical path               that crocodiles (whit
   the most profitable strategy in a difficult situation.
                                                                                       analysis n the working out with the aid of a computer the sequence                the hard necessity of
 crisp /krisp/ adj curling closely; so dry as to break or crumble easily,              of operations that must be followed in order to complete a complex             crocoite see under ci
   brittle; (of pastry) short; (of weather) fresh and bracing, esp when                piece of work in the minimum time. critical philosophy n that                  crocosmia lkra-koz
   frosty; (of fabric) clean, starched; (of hair) springy; firm, the opposite          of Kant which is based on a critical examination of the foundations              Crocosmia, includin
  of limp or flabby; (of wording) neat, terse, well-turned; (of manner)                of knowledge. critical point or critical state n the point when                  flowers in late sump
   firm, decisive, authoritative. • vt and vi to make or become crisp. • n             a substance is between its gaseous and liquid states. critical
  (usu in pl) a thin slice of potato fried until crisp, a potato-crisp; any            temperature n that temperature above which a gas cannot be                     crocus' Ikrd'kasi n
  piece of food fried or roasted until crisp. [OE, from L crispus curled,                                                                                               brilliant yellow, pun
                                                                                       liquefied by pressure alone.
  wrinkled]                                                                                                                                                             prob of Eastern orig
                                                                                           higher criticism scholarly investigation into general questions
  • crisp'ate adj (bot and zoo!) having a wavy edge. crispation n the                  surrounding the Bible, such as authorship and date. lower criticism              • croceate
  state of being curled; a ripple or slight wave, as on the surface of                                                                                                  coloured. crocoite
                                                                                       scholarly investigation concerning specific textual passages in the
  water; a creeping or rippling sensation caused by a slight muscle                                                                                                     bright-red mineral, I
                                                                                       Bible.
  contraction. crisp'ature n a curling. crisper n anything that crisps; a                                                                                             crocus2 /kro'kas/ (si
  compartment in a refrigerator in which to keep lettuce, etc fresh.               critique Ikri-tek' n (the art of) criticism; a critical estimate of a work
                                                                                     of literature, art, etc; a critical dissertation or review. • vt to discuss or   Croesus Ikresast r
  crisp'iness n. crisply adv. crisp'ness n. crisp'y adj (crispier;
                                                                                     analyse critically. [Fr, from Gr kritike (techne) the art of criticism]            fabulous wealth]
  crisp'iest.
  o crispbread n a brittle, unsweetened type of biscuit of rye or wheat,           critter or crittur jkriearl (dialect and Ml; now esp US) n a creature;             croft /kroft/ n a smal
  usu eaten as a substitute for bread.                                               an animal.                                                                         dwelling; a small f
      burn to a crisp to bum until charred and brittle.                                                                                                                 course of bleaching
                                                                                   crivens or crivvens /kriv'anz/ (Scot sl) inter] an exclamation
                                                                                                                                                                        • crofter n someo
 crispin             n a poetic name for a shoemaker, from Crispin of                expressing amazement or dismay. [Perh from Christ combined with
   Soissons, the patron saint of shoemakers, martyred 25 October 287.                heavens]                                                                         Crohn's disease
                                                                                                                                                                       involving severe inf
 criss-cross or crisscross licris'krosl n a network of crossing lines;             CRO abbrev: Criminal Records Office.
   the Latin cross at the beginning of the alphabet on a hornbook (see                                                                                                 the ileum, and cal
   criss-cross-row under Christ); a mark formed by two lines in the                croak /krok/ vi (of eg a frog or raven) to utter a low hoarse sound; to             [B Crohn (1884-1c
   form of a cross, as the signature of a person unable to write his or her          speak similarly hoarsely; to grumble or talk dismally; to die (s/). • vt          croissant Ikrwii'sdl
  name; a game of noughts and crosses (esp N Am). • adj and adv                      to utter (words) hoarsely; to kill (esp N Am sl). • n the sound or a                quantity of butter a
  crosswise; consisting of a network of crossed lines. • vt and vi to                sound similar to that made by a frog or raven. limit]
                                                                                     • croak'er n an animal or bird that croaks; a grumbler; any of several            croix de guerre /kt
  cross repeatedly. [From christ-cross)                                                                                                                                  in action.
                                                                                    types of tropical seafish of the Sciaenidae family that emit croaking
crissum              n (pi criss'a) the area surrounding a bird's cloaca,           noises. croak'ily adv. croak'ing n. croak'y adj (croakier;                         cromack same as c
  including the under-tail feathers. EL crissare to move the thighs                 croak'iesh.
  sensuously]                                                                                                                                                          Cro-Magnon I kro-.
                                                                                   Croat jkriVall n a native or inhabitant of Croatia, in the former                    type of Homo
crista Ikris'tal n (p1 cris'tae /-e/) a crest; a ridge or fold resembling a                                                                                             Palaeolithic times.
                                                                                    Yugoslavia; the language of Croatia. • adj of or relating to the Croats
  crest, eg the infolding of the inner membrane of a mitochondrion                                                                                                      skulls of this type
                                                                                    or their language. [Serbo-Croat Hrvatl
 (bio/). [L]
                                                                                    • Croatian i-d'shanl adj belonging to Croatia or its people. • n a                 crombec Ikrom' be
  • crist'ate adj crested. crist'iform adj.
                                                                                    Croat; the Croat language.                                                           having a very shoe
cristobalite /kri-sto'ba-lit/ n one of the principal forms of silica,
                                                                                  croc /krok/ (inf) n short for crocodile.                                               and bek beak]
  produced from quartz at high temperatures, occurring in volcanic
 rocks, slags, etc. [Cerro San Cristobal in Mexico, where it was                  croceate, croceous see under crocus.                                                 Crombie® /krom't
  discovered]                                                                                                                                                           used for overcoats
                                                                                  crocein             n one of a group of red and yellow artificial dyes.
crit /krill (inf) n short for criticism.                                            [L croceus yellow]                                                                 crome or cromb /,
crit. abbrev: critical.                                                                                                                                                  draw with a crom
                                                                                  croche /kroch/ n a knob at the top of a deer's hom. [Fr]
criterion Ikrr-te'ri-an/ n (pl crite'ria) a means or standard of judging; a                                                                                            cromlech Ikrom' lc
                                                                                  crochet /kra'shal n decorative work consisting of intertwined loops,                   applied to a dolm
  test; a rule, standard or canon. [Gr kriterion, from krites a judge]              executed in wool or thread with a small hook. • vi and vt
  a criterion-referenced ad] (of an examination or assessment) judging                                                                                                   and Ilech a stone]
                                                                                    (crocheting Ikro'sha-ingi; crocheted Ikro'shadl) to work in crochet.
  examinees on the basis of their demonstrated mastery of certain skills            [Fr crochet, from croche, croc a hook]                                             cromorna or cror
 and abilities (rather than by comparison with the achievements of                  ■ cro'cheter n. cro'cheting n the action of crochet. • n                             krummhorn stop.
  their peers; cf norm-referenced). criterion referencing n.                       crochetwork.                                                                        Cromwellian (kr°.
criterium                 n a cycling race consisting of a series of laps                                                                                               Puritan and Lord
                                                                                  crocidolite                  n a fibrous mineral consisting mainly of
  over public roads. [Fr criterium test, criterion; see criterion]                                                                                                      supporter of Crom
                                                                                    silicate of iron and sodium, called blue asbestos; in S Africa also a
crith /krith/ (phys) n a unit of mass, that of 1 litre of hydrogen at               golden alteration product or pseudomorph of this mineral, consisting                chair of plain des
  standard temperature and pressure, ie 89.88mg. [Gr krIthe                         largely of quartz. [From Gr krokis, -idos nap of cloth, and lithos stone]           popularized by th
 barleycorn, a small weight]                                                                                                                                           crone Iknfinl n an
                                                                                  crock' /krok/ n a pot or jar; a potsherd; short form of crock of shit
crithidial                 (zoo!) adj of, relating to or resembling the                                                                                                  carrion, hag, dire
                                                                                   (see below). [OE croc; Ger Krug; perh of Celtic origin, as in Welsh
  flagellate genus Crithidia, particularly applied to a stage in the life          crochan a pot, Gaelic crogan a pitcher]                                              cronet Ikro'netl (o
  cycle of certain trypanosomes.                                                    • crocked adj (N Am sl) drunk. crockery n all types of domestic                       [coronet]
crithomancy                        n divination by strewing meal over              pottery.                                                                             cronk /krongk/ (A
  sacrificial animals. [Gr kr/the barley, and manteid divination)                     crock of shit (vulgar sl; chiefly N Am) something considered                        crank"(
critic Ikrit'ilcl n someone who assesses the quality of something, a               worthless or nonsense.
                                                                                                                                                                        crony /kra'nil n
  judge; a professional reviewer of literature, art, drama or music; a            crock2 ikrokl (inf) n a broken down or decrepit person or thing. • vi                   slang, from Gr cl
 person skilled in textual studies and the ascertainment of the original            to break down (often with up). • vt to disable. [Cf Norw and Swed                     • cro'nyism n
 words where readings differ; a fault-finder. [Gr kritikos, from krinein            krake a poor beast]                                                                   influential posts r
  to judge]
 • critical adj at or relating to a turning point, transition or crisis;          crock3 /krok/ (dialect) n dirt, smut. • vt to fill or cover with dirt or              croodle1 /kroo'd
 decisive, crucial; (loosely) seriously ill; relating to criticism; rigorously      smut. [Origin doubtful]                                                               unknown]
 discriminating; finding fault; of a condition in which a chain reaction
                  Case 3:17-cv-00652-KDB-DSC crockery
                                             Document see under crock'.
                                                             43-11 Filed 10/29/18 Page 13 of 22                                                                         croodle 2 Ikroo'd1

                              • words derived from main entry word; a compound words;                 idioms and phrasal verbs                                                   fate; far;   A
 pretzel                                                                      1232                                                                       price   prick

 pretzel Iprer'sall n a glazed salted biscuit made in rope shape and                 • prevision             n foresight; foreknowledge. • vt to endow            charge more than custc
  twisted into a kind of loose knot. (Ger Brezel)                                    with prevision. previsional f-vizh'a-nail adj.                               someone's head a rew
 preux chevalier /pro sha-va-lvd'i (Fr) n a valiant knight                       prevocalic !pre-va-kal'ik/ adj occurring or standing before a vowel.             price...? what about (6
 prevail igri-val'I vi to be victorious (with over, against); to win               ]pre-                                                                          or that) happening nowt
   through; to have the upper hand, have the edge; to urge successfully,         pr• -a(s1h
                                                                                          )1 /pre'wosh/ n a preliminary wash before the main wash, esp            of? without price beyoi
   to persuade (with on, upon); to be usual or most usual; to                      in a washing machine; a setting for this on an automatic washing              prick         vt to pierce ;
                                                                                                                                                                                          the
  predominate; to hold good, be in use, be customary; to gain strength             machine. • vt to give a preliminary wash to (a garment). [pre- col             by doing this; (of eg
  (obs). • vt (obs) to avail; to persuade. EL praevalere to be superior or       prewyn a Shakespearean form of prune3.                                           hole); to urge with, or
  stronger, from prae above, beyond, and valere to be strong]                                                                                                     up; of an animal) to
  ■ prevail'ing adj very general or common; most common or                       prex 'peeks/ (US university sl) n the president of a college (also prex'y).      seedlings) i n small hole
  frequent; predominant; currently popular; powerful, effective;                 prey /pral n the creature or creatures that a predatory beast hunts and          prick or dot, to tick off
  controlling. prevail'ingly adv. prevail'ment n (Shakesp) the power of           kills as food; a victim or victims; a sufferer from (depression, fears, etc)    pricks;s;to writeout in a
  overcoming.                                                                     (with to); booty, plunder (archaic, rare); that which is preserved from         (ohs); to pickftpoke or r
  se prevailing wind n the wind that blows most frequently in any                 loss in battle, eg one's own life (Bible); depredation (rare); the act of        stud (with something; o
  particular region.                                                              seizing (Spenser, Shakesp). • vi (with on or upon) to hunt and kill             find insensitive spots (h
 prevalent 1prev'a-lint/ adj prevailing; widespread; common, frequent;            (another creature) as food, to attack as prey; to bully, exploit or              sensation of pricking,
   widely practised or accepted; powerful; victorious (obs). (L                   terrorize as victims; to distress or afflict; to make depredations on; to        pangs; (of wine) to begi
   praevalens, -entis, prp of praevalere; see prevail]
                                                                                  take plunder from. • vt (Spenser) to plunder. E0Fr preie (Fr proie),             stand erect; to ride witl
   ■ prevalence or prev'alency n. preValently adv.                                from L praeda booty]                                                             by the pricking methc
                                                                                  • prey'ful adj (Shakesp) bent upon prey.                                         piercing or puncturini
 prevaricate /pri-vcrr'i-karl vi to avoid stating the truth or coming                beast of prey and bird of prey see under beast and bird                       puncturing; the penis
   directly to the point; to quibble; to deviate (obs); to shift about from       respectively.                                                                    dislikes or thinks a foo
  side to side (obs); to undertake an enterprise with the object of
                                                                                 prez /prez/ n an informal shortening of president.                                and piercing, such as
  wrecking it (obs); to betray a client by collusion with his or her
                                                                                                                                                                   in written music (dos);
  opponent (law). • vt (obs) to pervert, transgress. EL praevaricad, -a-tus      prezzie or pressie              (inf) n a present or gift.
                                                                                                                                                                   point of space or time
  to walk straddlingly or crookedly, to act collusively, from prae above,        prial /prT'al/ same as pair-royal (see under pair').                              a point, peak, acme (Si
  beyond, and varicus straddling, from vdrus bent]                                                                                                                 mark or target (obs).
                                                                                 Priapus !pri-d'pasl n an ancient deity personifying male generative
  • prevarication n. prevaricator n someone who prevaricates;                                                                                                      • prick'er n a piercing
                                                                                   power, guardian of gardens, later regarded as the chief god of
  formerly in Cambridge University, a satirical orator at the ceremony of                                                                                          priming wire. prickini
                                                                                   lasciviousness and sensuality. ]Latinized from Gr Prapos]
  Commencement.                                                                                                                                                    ❑ prick'-eared adj ha
                                                                                  • Priapean /pri-a-pe'anl adj. Priapic f-ap'ik/ adj of or relating to
 preve see prove.                                                                 Priapus; (without cap) of, relating to, exhibiting, etc a phallus;               prick'-the-louse n (S
 prevene ,Ipri-ven7 vt to precede (rare); to anticipate (obs).                    (without cap) excessively concerned or preoccupied with virility and              affected person. • adj
   IL praevenire to precede; see prevent]                                         male sexuality. pri'apism n persistent erection of the penis (pathol);           music; descant. prick
   ■ prevenancy 1prev'an-an-sii n (rare) courteous anticipation of                licentiousness, lewdness.                                                        same as cockteaser
  others' wishes. prevenience n. preve'nient adj antecedent,                    pribble jprib'l/ n a modification of prabble, usu found with it in                  loose. prick'wood n t
  preceding, anticipatory; predisposing; preventive (obs).                         pribble and prabble (also pribble-prabble).
                                                                                                                                                                    • kick against the
                                                                                                                                                                    authority, to the exten
 prevent /pri-vent'/ vt to stop (someone from doing something, or               price /prix/ (also Spenser prise I pris or pri'z/) n the amount, usu in
   something from happening), to hinder; to stop the occurrence of, to                                                                                              one's ears to begin ti
                                                                                   money, for which a thing is sold or offered; that which one forgoes or
   make impossible, to avert; to thwart; to anticipate, forestall (obs); to                                                                                      pricket           n a fal
                                                                                  suffers for the sake of or in gaining something; money offered for the
   balk (someone of his or her purpose), to debar or preclude (obs); to           capture or killing of anybody; (the size of) the sum, etc, by which one         unbranched antlers;
   precede (obs); to be, go, or act earlier than (obs); to go faster than         can be bribed; betting odds; preciousness, worth, value (archaic);              with such a spike. (pi
  (obs); to satisfy in advance (obs); to meet or provide for in advance           (also prize) valuation (Spenser, Shakesp). • vt to fix, state, or mark the     prickle /prik'l/ n a sha
  (obs). IL praevenire, -ventum to come before, to anticipate, from prae          price of; to ascertain the price of (inf); to pay the price of (Spenser); to    or from the skin of an
   before, and venire to come]                                                    prize, value (Shakesp). l0Fr pris (Fr prix), from L pretium price; cf            and vi to prick slightl
   ■ preventabil'ity n. preventable or preven'tible adj. preven'ter n             praise, prize']                                                                  • prickliness n. pric
   someone or something that prevents or hinders; a supplementary                 • priced adj having a price assigned; valued at such-and-such a                  with prickles; tingling
  rope or part (naut). preven'tion n the action of preventing; avoidance          price. priceless adj beyond price; invaluable; supremely and                    skinned; potentially c
  or preclusion of something by care and forethought; an anticipation             delectably absurd. pricelessly adv. price'lessness n. pri'cer n.                 ❑ prick'leback n the
  or premonition (obs); an obstruction (obs). preventive or (by                   pricey or pri'cy adj(pri'cier; priciest) (inf) expensive. pri'ciness n.          (genus Xanthoxylurn)
  irregular formation) preven'tative adj tending to prevent or hinder;            o Price Code n a set of regulations used by the British government               the sweat glands witt
  prophylactic; concerned with the prevention of smuggling (hist).                between 1973 and 1979 to control prices, as a measure against                    genus (Opuntia) with
  • n that which prevents; a prophylactic. preventvely adv.                       inflation. Price Commission n a body set up by the British                       poppy n a flowering
  preven'tiveness n.                                                              government in 1973 (abolished in 1979) to control prices, as a                   (genus Argemone).
  J preventive detention n prolonged imprisonment, with corrective                measure against inflation. price control n the fixing by a government          pride I pridl n the state
  training, for persistent or dangerous offenders of 30 or over for periods       of maximum, or sometimes minimum, prices chargeable for goods or                 haughtiness; a proper
  of from 5 to 14 years.                                                          services. price current n (often in pl, prices current) a list of                of what is unworth
preverb Ipre'veirb/ (linguistics) n a particle or prefix which precedes a        prevailing prices at any time; a list of prices paid for any class of             pleasure or satisfacti
  verb or verb-root. [pre- (1)]                                                   goods, etc. price'-cutting n lowering of prices to secure custom.                oneself or someone
  • prever'bal adj occurring or standing before a verb; relating to the           price discrimination n the practice of selling the same product at               etc; something of v
 period of babyhood before the development of speech.                             different prices in different markets. price-earnings ratio n the ratio of        beauty displayed; osi
pre-vernal /pre-vdr'n1/ (bot) adj flowering before spring; coming early          the market price of a common stock share to its earnings. price'-                 mettle; a peacock's
  into flower or leaf. [pre- (1)]                                                fixing n the establishing of the price of a commodity, etc by                      animal (Shakesp); a
                                                                                 agreement between suppliers or by government price control, rather                 of India, London pri
preview or (US) prevue /pre'vCi/ n a showing or viewing of a film,
                                                                                 than by the operation of a free market. price index n an index                     on); to make proud
 exhibition, etc, before it is open to the public; a public performance of
                                                                                 number which relates current prices to those of a base period or base              ■ prideful adj. prid
 a play before it officially opens; an advance showing to the public of
                                                                                 date, the latter usu being assigned the value of 100. price leadership             x pride of place the
 excerpts from a film, a trailer (N Am); a hint or foretaste. • vt /pre've/
                                                                                 n the establishment of the price of a commodity by the market leader.              chief importance; th
 to give or attend a preview of (an exhibition, play, etc); /pre-vir I to
                                                                                 price level n the average of many prices of commodities. price list n              place). take (a) pric
 look at beforehand (rare); to foresee. • vi (of an exhibition, play, etc)
                                                                                 a list of prices of goods offered for sale. price ring n a group of                maintaining high sta
 to be previewed. (pre- (1)1
                                                                                 manufacturers who co-operate for the purpose of raising or                       pridian jprid'i-an/ ac
previous /pre'         adj occurring before, earlier; already arranged,          maintaining the price of a commodity above the level that would be
  prior; former; premature, over-hasty (facetious). • n (police inf)                                                                                               p d ie t heprvious
                                                                                                                                                                            he
                                                                                 established by a free market, a cartel, price support n the
  previous convictions. • adv (with to) prior to, before. EL praevius            maintenance by a government of price levels through subsidy, etc.                pried see pry'.
  leading the way, from prae before, and via a way]                              price tag n a tag or label showing price; the cost of something,                 Prie-dieu / pre-dyo' I i
  ■ previously adv. previousness n.                                              typically a project or undertaking. price war n a form of commercial              God]
  o previous examination n the little go (qv) at Cambridge University.           competition in which firms competing in the same market                          prief
                                                                                                                                                                     r or priefe /pr 4  -
  previous question n (in the House of Commons) a motion to end the              successively lower their prices in order to secure a larger share of that
  present debate before a vote is taken; (in the House of Lords and US                                                                                              pr
                                                                                                                                                                    p ovvee]l
                                                                                 market.                                                                            a prieve vt to prov
  assemblies) a motion to vote without delay on the matter being
                                                                                   above or beyond price so valuable that no price can or would be
  debated; (in public meetings) a motion to pass on to the next                                                                                                   prier s ee under
                                                                                                                                                                              unae pry'.
                                                                                 enough. at any price no matter what the cost may be. at a price at a
  business.
                                                                                 somewhat high price. in great price (archaic) in high estimation. of              priest /press/ n (in t
previse 1pri- or pre-viz'/ vt (rare, literary) to foresee; to forewarn.          price (archaic) of great value. price of money the rate of discount in             ordained minister;
  IL praevidere, -visum, from prae before, and videre to see]                    lending or borrowing capital. price oneself out of the market to                   between a deacon
                 Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 14 of 22
                            to words derived from main entry word; u compound words; a idioms and phrasal verbs                                                             fate; far; me;
                                  Conc
                                  Oxford
                                  English
                               D et ()nary
                                                       TWELFTH EDITION




                                                                  Edited by
                                                          Angus Stevenson
                                                            Maurice Waite




                                                         OXFORD
                                                          UNIVERSITY PRESS
Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 15 of 22
OXFORD
 UNIVERSITY PRESS
Great Clarendon Street, Oxford 0X2 6DP
Oxford University Press is a department of the University of Oxford.
It furthers the University's objective of excellence in research, scholarship,
and education by publishing worldwide in
Oxford New York
Auckland CapeTown Dar es Salaam HongKong Karachi
Kuala Lumpur Madrid Melbourne Mexico City Nairobi
New Delhi Shanghai Taipei Toronto
With offices in
Argentina Austria Brazil Chile Czech Republic France Greece
Guatemala Hungary Italy Japan Poland Portugal Singapore
South Korea Switzerland Thailand Turkey Ukraine Vietnam
Oxford is a registered trade mark of Oxford University Press
in the UK and in certain other countries
Published in the United States
by Oxford University Press Inc., New York
© Oxford University Press 1964, 1976,1982,1990, 1995,1999, 2001, 2004, 2006, 2008, 2011
Database right Oxford University Press (makers)
First published 1911
New edition (revised)1929
Third edition (with Addenda) 1934
Fourth edition 1951
Fifth edition 1964
Sixth edition 1976
Seventh edition 1982
Eighth edition 1990
Ninth edition 1995
Tenth edition 1999
Tenth (revised) edition 2001
Eleventh edition 2004
Eleventh edition (revised) 2006
Eleventh edition (revised) 2008
Twelfth edition 2011
All rights reserved. No part of this publication may be reproduced,
stored in a retrieval system, or transmitted, in any form or by any means,
without the prior permission in writing of Oxford University Press,
or as expressly permitted by law, or under terms agreed with the appropriate
reprographics rights organization. Enquiries concerning reproduction
outside the scope of the above should be sent to the Rights Department,
Oxford University Press, at the address above
You must not circulate this book in any other binding or cover
and you must impose the same condition on any acquirer
British Library Cataloguing in Publication Data
Data available
Library of Congress Cataloging in Publication Data
Data available
ISBN 978-o-19-960108-0 main edition
ISBN 978-0-19-960110-3 book and CD-ROM edition
ISBN 978-0-19-960111-o luxury edition
10 9 8 7 6 5 4 3 2 1
Typeset in Frutiger and Parable
by Datagrafix, Inc.
Printed and bound in Great Britain by
Clays Ltd, St Ives plc

                                                                                 8624700521663760
      Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 16 of 22
                       338          339                                                                                     crimper I critical pressure

e noun).                            - DERIVATIVES crimpy adj.                                           surface by placing it in an oven or grill. 2 archaic curl into
e neck or back.                     - ORIGIN   OE gecrympan, of Gmc origin.                             short, stiff, wavy folds or crinkles.
                                                                                                    -   PHRASES burn to a crisp burn so as to leave only a
ck), causing painful                crimper ► n. 1 a person or thing that crimps. 2 informal a
                                      hairdresser.                                                      charred remnant.
                                                                                                    - DERIVATIVES       crispiness n. crisply adv. crispness n. crispy
                                    Crimplene ikrimpli:n/ ► n. trademark a synthetic crease-
                                                                                                        adj. (crispier, crispiest).
d on a large grass                    resistant fibre and fabric.
                                                                                                    - ORIGIN     OE: from L. crispus 'curled'.
ns of eleven players,               - ORIGIN 1950S: perh. from the name of Crimple Valley in
ns by hitting the ball                Yorkshire, site of the laboratory where the fabric was        crispate ► adj. Botany having a wavy or curly edge.
                                      developed, + a shortened form of TERYLENE.                    - ORIGIN     C19: from   L. crispatus, past part. of crispare `to
Crary to traditional                                                                                  curl'.
                                    crimson tkrinaz(a)n/ ► n. a rich deep red colour.
                                      ► v. become flushed, especially through embarrassment.        crispbread ► n. a thin crisp biscuit made from crushed
Iadj                                - ORIGIN ME: from obs. Fr. cramoisin or Old Sp. cremesin,           rye or wheat.
                                      based on Arab. kirmizi, from kirmiz (see KERMES).             crisper ► n. a compartment at the bottom of a
grasshoppers                        cringe /knn(d)3/ ► v. (cringes, cringing, cringed)                  refrigerator for storing fruit and vegetables.
male produces a                       1 bend one's head and body in fear or apprehension or         criss-cross ► n. a pattern of intersecting straight lines
Id. [Family Gryllidae:                in a servile manner. 2 experience an inward shiver of           or paths. ► adj. (of a pattern) containing a number of
milar insects of                      embarrassment or disgust. ► n. an act of cringing.              intersecting straight lines or paths. ► v. 1 form a criss-
                                    - DERIVATIVES cringer n.                                          cross pattern on (a place). 2 move or travel around (a
1 criquer 'to crackle',             - ORIGIN ME crenge, crenche, rel. to OE cringan, crincan          place) by going back and forth repeatedly.
                                      `bend, yield, fall in battle', of Gmc origin and rel. to      - ORIGIN C17 (denoting a figure of a cross preceding the
artilage) Anatomy the                CRANK'.                                                          alphabet in a hornbook): from Christ-cross, later treated
                                    cringeworthy (also cringe-making) ► adj. informal                 as a reduplication of CROSS.
'ring-shaped'.                       causing embarrassment.                                         crista /nista/ ► n. (pl. cristae        1 Anatomy & Zoology
s de coeur pronunc.                cringle ► n. Sailing a ring of rope containing a thimble, for      a ridge or crest. 2 Biology each of the partitions in
lint.                                another rope to pass through.                                    a mitochondrion formed by folding of the inner
                                   - ORIGIN C17: from Low Ger. kringel, dimin. of kring               membrane.
                                     'ring'.                                                        - DERIVATIVES cristate adj.
c announcements in                                                                                  - ORIGIN C19: from L., 'tuft,       plume, crest'.
                                   crinkle ► v. form or cause to form small creases or
                                     wrinkles. ► n. a small crease or wrinkle.                      cristobalite /kn'stoobalnit/ ► n. a form of silica which is
ion of surprise.                   - DERIVATIVES crinkly adj. (crinklier, crinkliest).                the main component of opal.
                                   - ORIGIN ME: rel. to OE crincan (see CRINGE).                    - ORIGIN C19:  named after Cerro San CristObal in Mexico,
hort for CRIMINAL.                 crinkum-crankum /krinkamlkratt kam/ ► n. archaic                   where it was discovered.
IBO.                                  elaborate decoration or detail.                               criterion /krAPtionan/ ► n. (pl. criteria /-ria/) a principle
ttes a serious                     - ORIGIN C17: fanciful      reduplication of CRANK' Or CRANK2.     or standard by which something may be judged or
                                                                                                      decided.
 state and is                      crinoid fkrinord, 'krAmpicl/ ► n. Zoology an echinoderm                              criteria! adj
                                                                                                    - DERIVATIVES
Ilectively: the                       of a class (Crinoidea) that comprises the sea lilies and
Dlorable action or                                                                                  - ORIGIN C17: from Gk kriterion 'means of judging', from
                                     feather stars.
                                   - DERIVATIVES crinoidal Prold(a)1/ adj.
                                                                                                      krites (see CRITIC).
)Fr. from L. crimen                - ORIGIN mod. L. Crinoidea, from Gk krinoeides `lily like',           USAGE The singular form is criterion and the plural
.re `to judge'.                      from krinon 'lily'.                                                form is criteria. It is a common mistake to use criteria
to the Crimea, a                   crinoline /Inn(a)lin/ ► n. 1 historical a stiffened or               as if it were a singular, as in a further criteria needs to
ea of Azov and the                   hooped petticoat worn to make a long skirt stand out.              be considered.
                                     2 a stiff fabric made of horsehair and cotton or linen
/ ► n. (pl. crimes                   thread, used for stiffening petticoats or as a lining.         critic ► n. 1 a person who expresses an unfavourable
 committed in a fit                - ORIGIN C19: from Fr., formed irregularly from L. crin s           opinion of something. 2 a person who judges the merits
                                     `hair' + linum 'thread'.                                         of literary or artistic works, especially one who does so
                                   criollo /krfolon, --nljan/ ► n. (pl. criollos) 1 a person from      professionally.
nitted a crime.                      Spanish South or Central America, especially one of            - ORIGIN C16: from L. criticus, from Gk kritikos, from
crime. 2 informal                    pure Spanish descent. 2 (also criollo tree) a cacao tree         krites 'a judge'.
                                     of a variety producing high-quality beans.                     critical ► adj. 1 expressing adverse or disapproving
 criminally adv.                   - ORIGIN C19: Sp., lit. 'native to the locality' (see CREOLE).     comments or judgements. 2 expressing or involving an
from L. crimen,                    cripes /kriops/ ► exclam. informal an expression of surprise.      analysis of the merits and faults of a work of literature
                                   - ORIGIN early zoth cent.: euphemism for CHRIST.                   or art. 3 (of a situation or problem) at a point of crisis.
itorical adultery.                 cripple ► n. archaic or offensive a person who is unable to         ■extremely ill and at risk of death. ■ having a decisive
.] another term for                  walk or move properly through disability or injury.              importance in the success or failure of something.
                                     ►v. (often as adj. crippling or crippled) make unable            4 Mathematics & Physics relating to or denoting a point of
a)Iniz/ ► v. make                    to move or walk properly. ■ cause severe and disabling           transition from one state to another. 5 (of a nuclear
r) into a criminal by                damage to.                                                       reactor or fuel) maintaining a self-sustaining chain
                                   - DERIVATIVES crippler n. cripplingly adv.                         reaction.
                                                                                                    - DERIVATIVES criticality n. critically adv. criticalness n.
:a)n/ n                            - ORIGIN OE: from two words, crypel and creopel, both of
mcerned with the                     Gmc origin and rel. to CREEP.                                  critical angle ► n. Optics the angle of incidence beyond
                                                                                                      which rays of light passing through a denser medium
                                      USAGE The word cripple in the sense 'a person                   to the surface of a less dense medium are no longer
f making a
                                      unable to walk through disability or injury' has                refracted but totally reflected.
 permanent form.
                                      acquired offensive connotations and has now largely           critical apparatus ► n. see APPARATUS (sense 3).
3n's previous
                                      been replaced by broader terms such as disabled               critical damping ► n. Physics damping just sufficient to
eing convicted for
                                      person.                                                         prevent oscillations.
j. causing or likely               crisis ► n. (pl. crises) 1 a time of intense difficulty or       critical mass ► n. 1 Physics the minimum amount of
                                     danger. 2 the turning point of a disease when an                 fissile material needed to maintain a nuclear chain
 scientific study of                 important change takes place, indicating either recovery         reaction. 2 the minimum size or amount of resources
                                     or death.                                                        required to start or maintain a venture.
sinologist n                       - ORIGIN ME: medical L., from Gk krisis 'decision', from         critical path ► n. the sequence of stages determining
s or ridges.                         krinein 'decide'.                                                the minimum time needed for a complex operation.
iften as adj.                      crisp ► adj. 1 firm, dry, and brittle, especially in a way       critical point ► n. 1 Chemistry a set of conditions at which
 a hot iron. 2 (also                 considered pleasing. ■ (of hair) having tight curls. 2 (of       both the liquid and gas phases of a substance have the
limiting or adverse                  the weather) cool, fresh, and invigorating. 3 (of a way of       same density, and are therefore indistinguishable. 2 US
rd or compressed                     speaking) briskly decisive and matter-of-fact. ► n. (also        term for STATIONARY POINT.
crimping wires or                    potato crisp) Brit. a wafer-thin slice of potato fried until   critical pressure ► n. Chemistry the pressure of a gas or
                                     crisp and eaten as a snack. ► V. 1 give (food) a crisp           vapour in its critical state.
                             Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 17 of 22
                              1137                                                                                         presuppose I pre-war
                1136

                              presuppose ► v. require as a precondition of possibility          used ironically to express displeasure: he led me a pretty
 ich food can                                                                                   dance. o• adv. informal to a moderately high degree; fairly.
                                or coherence. • tacitly assume to be the case.
                              - DERIVATIVES      presupposition n.                               ► n. (pl. pretties) informal a pretty thing; a trinket. • (used
                              - ORIGIN ME: from OFr. presupposer, suggested by med.              condescendingly) an attractive person. 0. v. (pretties,
lfluence                        L. praesupponere, from prae 'before' + supponere (see           prettying, prettied) make pretty or attractive.
:ause.                          SUPPOSE).                                                     - PHRASES pretty much (or nearly or well) informal very
arine, in                     presynaptic /,pri:si'naptik/ P. adj. Physiology denoting a        nearly. a pretty penny informal a large sum of money. be
                                nerve cell that releases a transmitter substance into a         sitting pretty informal be in an advantageous position or
:e of the                       synapse during transmission of an impulse.                      situation.
an artery can                - DERIVATIVES presynaptically adv.                               - DERIVATIVES prettily adv. prettiness n. prettyish adj.
g.                           prat-a-porter AprEta'pytei/ ► n. designer clothing sold          - ORIGIN OE prxttig (in sense 'cunning, crafty', later
otects the                      ready-to-wear.                                                  'clever, skilful'), from a W. Gmc base meaning 'trick'.
                             - ORIGIN Fr., lit. 'ready to wear'.                              pretty boy ). n. informal, often derogatory a foppish or
roduce                       pretence (US pretense) ► n. 1 an act of pretending.                effeminate man.
 • (as adj.                    2 pretentious behaviour. 3 (pretence to) a claim to            pretzel cprsts(a)1/ ► n. a crisp biscuit baked as a knot or
ormal                          (something), especially a false or ambitious one.                stick and flavoured with salt. 0 v. (pretzels, pretzeling,
altitude.                    pretend ► v. 1 act so as to make it appear that something          pretzeled) N. Amer. twist, bend, or contort.
;omething.                     is the case when in fact it is not. • engage in an             - ORIGIN C19: from Ger. Pretzel.
                               imaginative game or fantasy. • simulate (an emotion or         prevail o• v. 1 prove more powerful or superior. lobe
it reactor in                  quality). 2 (pretend to) lay claim to (a quality or title).      widespread or current. 2 (prevail on/upon) persuade to
nder high                       0 adj. informal imaginary; make-believe.                        do something.
                             - ORIGIN ME: from L. praetendere 'stretch forth, claim',         - DERIVATIVES prevailing adj. prevailingly adv.
'essing or                     from prae 'before' + tendere 'stretch'.                        - ORIGIN ME: from L. praevalere, from prae 'before' +
-ocess of                    pretender ► n. a person who claims or aspires to a title           valere 'have power'.
th a press.                    or position.                                                   prevailing wind 0. n. a wind from the predominant or
 formal                      pretense o• n. US spelling of PRETENCE.                            most usual direction.
it.                          pretension o- n. 1 (pretension to) a claim or aspiration         prevalent cprEv(a)1(a)nt/ 0 adj. widespread in a
                               to something. 2 pretentiousness.                                 particular area at a particular time. • archaic predominant;
 L. digitus                  - ORIGIN ME: from med. L. praetensio(n-), from praetens-           powerful.
                               `alleged', from praetendere (see PRETEND).                     - DERIVATIVES prevalence n. prevalently adv.
ition                        pre-tension o- v. apply tension to before manufacture            - ORIGIN C16: from L. praevalent-, from praevalere (see
wements                        or use.                                                          PREVAIL).
                             - DERIVATIVES pre-tensioner n                                    prevaricate /pri'vankeit/ 0 v. speak or act evasively.
                             pretentious ► adj. attempting to impress by affecting            - DERIVATIVES prevarication n. prevaricator n.
     trick'):                  greater importance or merit than is actually possessed.        - ORIGINC16 (earlier (ME) as prevarication and
                             - DERIVATIVES pretentiously adv. pretentiousness n.                prevaricator), in the sense 'go astray, transgress': from
iiration;                    - ORIGIN C19: from Fr. pretentieux, from pritention (see           L. praevaricat-, praevaricari 'walk crookedly, deviate'.
                               PRETENSION).                                                   prevenient /pri'vErnant/ 0 adj. formal preceding;
ness n.                      preter- /'pri:ta/ 0 comb. form more than: preternatural.           antecedent.
in a very                    - ORIGIN from L. praeter 'past, beyond'.                         - ORIGIN C17: from L. praevenient-, praevenire 'come
                             preterite fprct(a)rit/ (US also preterit) Grammar 0 adj.           before', from prae 'before' + venire 'come'.
o).                            expressing a past action or state. 0 n. a simple past tense    prevent ► v. 1 keep from happening or arising. • make
eclam. (Bill.                  or form.                                                         unable to do something. 2 archaic (of God) go before
 completion                  - ORIGIN ME (in the sense 'bygone, former'): from                  (someone) with spiritual guidance and help.
!vement.                       L. praeteritus, past part. of praeterire 'pass, go by', from   - DERIVATIVES preventability n. preventable (also
aestus                         praeter 'past, beyond' + ire 'go'.                               preventible) adj. prevention n.
                             preterition Apri:ta'nf(a)n/ ► n. the rhetorical technique        - ORIGIN    ME: from L. praevent-, praevenire 'precede,
ication of                     of referring to something by professing to omit it.              hinder', from prae 'before' + venire 'come'.
ncrete)                      - ORIGIN C16: from late L. praeteritio(n-), from praeterire      preventative ► a dj. & n. another term for PREVENTIVE.
                               (see PRETERITE).
d before                                                                                      - DERIVATIVES preventatively adv.
                             preterm ► adj. & adv. Medicine born or occurring after a         preventer ► n. 1 a person or thing that prevents
                               pregnancy significantly shorter than normal.
                                                                                                something. 2 Sailing an extra line rigged to support a
?.sumed.                     pretermit /,pri:ta'mit/ 0 v. (pretermits, pretermitting,           piece of rigging or to prevent the boom from gybing.
                               pretermitted) archaic 1 omit to do or mention. 2 abandon
to case on
                               for a time.                                                    preventive 11. adj. designed to prevent something
 be arrogant
                             - DERIVATIVES       pretermission n.                               from occurring. 0 n. a preventive medicine or other
wesume on/                                                                                      treatment.
                             - ORIGIN C15: from L. praetermittere, from praeter 'past,
ntitling one                                                                                  - DERIVATIVES preventively adv.
                               beyond' + mittere let go'.
                             preternatural /,prida'natf(a)r(a)1/ (also                        preverbal •• adj. 1 preceding the development of speech.
                               praeternatural) 0- adj. beyond what is normal or natural:        2 Grammar occurring before a verb.
aesumere                                                                                      preview ► n. a viewing or display of something before it
m prae
                               preternatural speed.
                             - DERIVATIVES preternaturally adv.                                 is acquired, becomes generally available, or is produced
                             pretest ► n. a preliminary test or trial. o. v. carry out a        in its final form. • a publicity article, review, or trailer
                               pretest of.                                                      of a forthcoming film, book, etc. 0- v. provide or have a
esuming                                                                                         preview of (a product, film, etc.).
                             pretext ► n. an ostensible or false reason used to justify
esumed                         an action.                                                     - DERIVATIVES     previewer n.
yards                        - ORIGIN C16: from L. praetextus 'outward display', from         previous ► adj. 1 existing or occurring before in time or
i.                                                                                              order. 2 informal overhasty.
                                praetexere 'to disguise', from prae 'before' + texere
                               'weave'.                                                       - PHRASES previous to before.
                             pretor ► n. US spelling of PRAETOR.                              - DERIVATIVES previously adv.
4mere (see                                                                                    - ORIGIN C17: from L. praevius 'going before' (from prae
                             pretreat ► v. treat with a chemical before use.
                             - DERIVATIVES       pretreatment n.                                'before' + via 'way') + -ous.
rice                                                                                          previse /pri'vmz/ 0 v. literary foresee; predict.
 for a                       pretrial ► adj. in or relating to the period before a
                               judicial trial.                                                - DERIVATIVES prevision n. previsional adj.
ther term                                                                                     - ORIGIN C16: from L. praevis-, praevidere, from prae
                             prettify o. v. (prettifies, prettifying, prettified) make
                               superficially pretty.                                            'before' + videre 'to see'.
                             - DERIVATIVES prettification n. prettifier n.                    prevocalic /,pri:va'kalik/ 0. adj. immediately before a
 limits of                                                                                      vowel.
                             pretty p- adj. (prettier, prettiest) 1 attractive in a
tuousness n.                   delicate way without being truly beautiful. 2 informal         pre-war o• adj. occurring or existing before a war.
                       Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 18 of 22
                        Collins
                        English
                        Dictionary




Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 19 of 22
     HarperCollins Publishers                          All rights reserved. No part of this publication may
     Westerhill Road                                   be reproduced, stored in a retrieval system or
     Bishopbriggs                                      transmitted, in any form or by any means,
     Glasgow                                           electronic, mechanical, photocopying, recording or
     c64 2QT                                           otherwise, without the prior permission of the
                                                       publisher. This book is sold subject to the
     First Edition 2004                                conditions that it shall not, by way of trade or
                                                       otherwise, be lent, re-sold, hired out or otherwise
     © HarperCollins Publishers, 2004                  circulated without the publisher's prior consent in
                                                       any form of binding or cover other than that in
    UK Edition ISBN 0-0o-716334-7                      which it is published and without a similar
    South African Edition ISBN 0-00-771719-9           condition including this condition being imposed
                                                       on the subsequent purchaser.
    Collins® and Collins Word Web® are registered
    trademarks of HarperCollins Publishers Limited     Entered words that we have reason to believe
                                                       constitute trademarks have been designated as
    www.collins.co.uk                                  such. However, neither the presence nor absence of
                                                       such designation should be regarded as affecting
    A catalogue record for this book is                the legal status of any trademark.
    available from the British Library.
                                                       HarperCollins do not accept responsibility for the
    Designed by Mark Thomson                           content or reliability of the web addresses featured
                                                       within this dictionary.
    This edition prepared in conjunction with
    and typeset by Market House Books Ltd,
    Aylesbury, England
    Printed and bound in Great Britain by Bath Press

    Acknowledgements
    We would like to thank those authors and
    publishers who kindly gave permission for
    copyright materialto be used in the Collins Word
    Web. We would also like to thank Times
    Newspapers Ltd for providing valuable data.




     •••
    Collins


Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 20 of 22
                                                                                                                                                          cri cri
        which the
       with the teeth               vb criminalizes, criminalizing, criminalized or                   2 an unstable period, esp one of extreme trouble or
                                    criminalises, criminalising, criminalised (tr) ito make           danger 3 pathol a sudden change in the course of a
                                    (an action or activity) criminal 2 to treat (a person) as a       disease [cis from L: decision, from Gk krisis, from krinein
       :ted by laying
                                    criminal > ,criminali'zation or, criminali'sation n               to decide]
       :ribwork
                                 criminal law n the body of law dealing with offences               crisp (knsp) adj 1dry and brittle 2 fresh and firm
       tish scholar and
                                    and offenders                                                     3 invigorating or bracing: a crisp breeze 4 clear; sharp:
       e of his talents
                                 Criminal Records Bureau n (in England and Wales) a                   crisp reasoning 5 lively or stimulating 6 clean and orderly
       creenwriter,
                                    service offering employers and voluntary organizations            7 concise and pithy 8 wrinkled or curly: crisp hair c. vb
       vhich have
                                   access to police, health, and education records                    9 to make or become crisp i> n io Brit a very thin slice of
      ;1969), Jurassic
                                 criminology (,kruni'nolady) n the scientific study of                potato fried and eaten cold as a snack 11 something
                                   crime [0.9 from L crimin- CRIME, + -LOGY] > criminological         that is crisp [OE, from L crispus curled, uneven, wrinkled]
      m or cramp,
                                   (,kruninalod3ikal) or,crimino'logic adj                            > 'crisply adv > 'crispness n
      a crick in [cis
                                   >                        adv > criminologist n                   crispbread ('luisp,brEd) n a thin dry biscuit made of
                                 crimp (knmp) vb (tr) ito fold or press into ridges 2 to              wheat or rye
      11916, English
                                   fold and pinch together (something, such as two pieces           crisper ('knspa) n a compartment in a refrigerator for
       e helical
                                   of metal) 3 to curl or wave (the hair) tightly, esp with           storing salads, vegetables, etc, in order to keep them
      )gy or
                                   curling tongs 4 inf, chiefly US to hinder i> n 5 the act or        fresh
      Maurice
                                   result of folding or pressing together or into ridges 6 a        Crispin ('krispin) n Saint, 3rd century AD, legendary
                                   tight wave or curl in the hair [OE crympan; rel. to trump         Roman Christian martyr, with his brother Crispin ia n
      ntennae and,
                                   bent; see CRAMP] > 'crimper n > 'crimpy adj                       (kri'spinian): they are the patron saints of shoemakers.
      3ing sound by
                                 Crimplene ('krimpli:n) n trademark a synthetic material             Feast day: Oct. 25
      0.4 from OF
                                   similar to Terylene, characterized by its                        crispy ('krispi) adj crispier, crispiest 1crisp 2 having
                                   crease-resistance                                                 waves or curls > 'crispiness n
   o teams of
                                crimson ('knmzan) n la a deep or vivid red colour lb (as            crisscross (Ins,krbs) vb ito move or cause to move in a
   ither end of a
                                   adj): a crimson rose t> vb 2 to make or become crimson            crosswise pattern 2 to mark with or consist of a pattern
    to score runs
                                   3 (intr) to blush [04 from OSp. cremesin, from Ar. girmizi        of crossing lines > adj 3 (esp of lines) crossing one
   i a bat while
                                  red of the kermes, from qinniz lulu/1Es] > 'crimsonness n          another in different directions r> n 4 a pattern made of
                                cringe (krind3) vb cringes, cringing, cringed (intr) 1 to            crossing lines [> adv 5 in a crosswise manner or pattern
   lifier): a cricket
                                   shrink or flinch, esp in fear or servility 2 to behave in a      crit. abbrev for: imed critical 2 criticism
     to play
                                   servile or timid way 3 inf to experience a sudden feeling        criterion (kral'uarian) n, pl criteria (-na) or criterions a
  1, from ?]
                                   of embarrassment or distaste o n 4 the act of cringing            standard by which something can be judged or decided
                                  5 the cultural cringe Austral subservience to overseas             [0.7 from Gk kriterion, from krites judge, from krinein to
                                  cultural standards [OE cringan to yield in battle]                 decide]
   ring-shaped
                                   > 'cringer                                                                        USAGE Criteria, the plural of criterion, is
   s cartilage
                                cringle ('kringq) n an eyelet at the edge of a sail [c17                             occasionally mistakenly used as a
  -shaped,
                                  from Low G Kringel small ring]                                                     singular noun: this criterion is not valid; these
                                crinkle ('krinkal) vb crinkles, crinkling, crinkled 1 to                           criteria are not valid
  is da k3:) a
  d from F cri du
                                  form or cause to form wrinkles, twists, or folds 2 to             critic (Intik) n 1a person who judges something 2 a                  CC
                                  make or cause to make a rustling noise r> n 3 a wrinkle,            professional judge of art, music, literature, etc 3 a
                                  twist, or fold 4 a rustling noise [OE crincan to bend, give         person who often finds fault and criticizes [C16 from L
 !S
                                  way]                                                                criticus, from Gk kritikos capable of judging, from krites
                                crinkly ('krinkli) adj iwrinkled; crinkled n, pl crinklies            judge; see CRITERION
                                     sl an old person                                               critical (Intikal) adj 1containing or making severe or
 rise [C19
                                crinoid ('kramord, 'knn-) n 1a primitive echinoderm                   negative judgments 2 containing analytical
                                  having delicate feathery arms radiating from a central              evaluations 3 of a critic or criticism 4 of or forming a
 ited and
                                  disc t> adj 2 of, relating to, or belonging to the Crinoidea        crisis; crucial 5 urgently needed 6 inf so seriously
   3 an evil
                                  3 shaped like a lily [09 from Gk krinoeides lily-like]             injured or illas to be in danger of dying 7 physics of,
 IOF, from L
                                  > cri'noidal adj                                                    denoting, or concerned with a state in which the
                                crinoline (Inn'lin) n i a stiff fabric, originally of                properties of a system undergo an abrupt change 8 go
nap html
                                 horsehair and linen used in lining garments 2 a                      critical (of a nuclear power station or reactor) to reach a
mous
                                 petticoat stiffened with this, worn to distend skirts, esp          state in which a nuclear-fission chain reaction becomes
 and the Sea
                                 in the mid-19th century 3 a framework of steel hoops                self-sustaining > ,criti'cality n > ' critically adv
e Soviet
                                  worn for the same purpose [09 from F, from It. crinoline,           > 'criticalness n
om 1945
                                  from crino horsehair, from L crinis hair + lino flax, from L      critical mass n the minimum mass of fissionable
                                 linum]                                                              material that can sustain a nuclear chain reaction
e Crimea or
                                Crippen ekripan) n Hawley Harvey, known as Doctor                   critical path analysis n a technique for planning
of the
                                 Crippen.1862-1910, US doctor living in England: executed            projects with reference to the critical path, which is the
                                 for poisoning his wife; the first criminal to be                    sequence of stages requiring the longest time
law the
                                 apprehended by the use of radiotelegraphy                          critical temperature n the temperature of a substance
sing racist
                                cripple ('krip'1) n 1 offens a person who is lame 2 offens a         in its critical state. A gas can only be liquefied at
: crime of
                                 person who is or seems disabled or deficient in some                temperatures below this
                                 way: a mental cripple 1> vb cripples, crippling, crippled 3 (tr)   criticism ('kriti,sizam) n i the act or an instance of
sed
                                 to make a cripple of; disable [OE crypel; rel. to creopan to        making an unfavourable or severe judgment, comment,
                                 creep] > 'crippler n                                                etc z the analysis or evaluation of a work of art,
  and
                                Cripple Creek n a village in central Colorado:                       literature, etc 3 the occupation of a critic 4 a work that
rimes for a
                                 gold-mining centre since 1891, once the richest in the              sets out to evaluate or analyse
                                 world                                                              criticize or criticise ('kriti,saiz) vb criticizes, criticizing,
shment:
                                Cripps (krlps) n Sir (Richard) Stafford 1889-1952, British           criticized or criticises, criticising, criticised ito judge
able [cis
                                 Labour statesman; Chancellor of the Exchequer                       (something) with disapproval; censure 2 to evaluate or
adv
                                 (1947-50)                                                           analyse (something) > 'criti,cizable or 'criti,cisable adj
                                Criseyde (kn'seicla) n a variant of Cressida                         > criticizer or 'criti,ciser n
iltery
                                crisis (Iraisis) n, pi crises (-si:z) ia crucial stage or           critique (kn'ti:k) n 1a critical essay or commentary, esp
                                 turning point, esp in a sequence of events or a disease             of an artistic work z the act or art of criticizing [c17


                          Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 21 of 22                                                               375
                                                                                                                                                                 pre pre
  is pressure when                       anticipation, from praesamere to take beforehand; see                prettify   ('prittfai) vb prettifies, prettifying, prettified
  ease pressure on (a                    PRESUME]                                                             (tr) to make pretty, esp in a trivial fashion; embellish
  )f (someone); coerce                presumptive (pri'ziimptiv) adj i based on presumption                    > ,prettifi'cation n > 'pretti,fier n
                                         or probability 2 affording reasonable ground for belief             pretty ('lint') adj prettier, prettiest 1 pleasing or
  of nuclear reactor                     > presumptively adv                                                  appealing in a delicate or graceful way 2 dainty, neat,
  :h coolant and                      presumptuous (pn'zamptjues) adj characterized by                        or charming 3 inf, often ironical excellent, grand, or fine:
                                         presumption or tending to presume; bold; forward                     here's a pretty mess! 4 commendable; good of its kind: he
  In of, or matter                       > presumptuously adv > pre'sumptuousness n                           replied with a pretty wit 5 inf effeminate; foppish 6 arch or
                                      presuppose (,pri:sa'pauz) vb presupposes,                               Scot vigorous or brave 7 sitting pretty in f well placed or
  n) the viewdata                        presupposing, presupposed (tr) 1 to take for granted                 established financially, socially, etc a n, pl pretties 8 a
                                        2 to require as a necessary prior condition                           pretty person or thing a adv inf 9 fairly; somewhat
  :hristian priest and                  > presupposition (,pri:stipa'zifan) n                                 ao very a vb pretties, prettying, prettied 11 (tr; often foil
  lave ruled in the                   preteen (pri:'ti:n) n a boy or girl approaching his or her              by up) to make pretty; adorn [OE prtrttig clever] > 'prettily
  ntury with the                        teens                                                                 adv > 'prettiness n
  n Med. L presbyter                 pretence or US pretense (prilEns) n i the act of                        pretty-pretty adj inf excessively or ostentatiously
                                        pretending 2 a false display; affectation 3 a claim, esp a            pretty: a pretty-pretty village
   n another name                       false one, to a right, title, or distinction 4 make-believe          pretzel ('pretsal) n a brittle savoury biscuit, in the form
  fingeredness, from                   5 a pretext                                                            of a knot or stick, eaten esp in Germany and the US [0.9
  e nimble, 8,.L digitus             pretend (pn'tEnd) vb 1 (when tr, usually takes a clause as               from C, from OHG brezitella]
                                       object or an infinitive) to claim or allege (something untrue)       Preussen ('prDysan) n the German name for Prussia
  reputation                           2 (tr; may take a clause as object or an infinitive) to make         prevail (pri'vell) vb (intr) 1 (often foil by over or against) to
  , wealth, etc;                       believe, as in a play: you pretend to be Ophelia 3 (intr; foll by      prove superior; gain mastery: skill will prevail 2 to be the
   mour 2b (modifier):                 to) to present a claim, esp a dubious one: to pretend to the          most important feature; be prevalent 3 to exist widely;
   tricks]                             throne 4 (intr; foil by to) obs to aspire as a candidate or           be in force 4 (often foil by on or upon) to succeed in
                                       suitor (for) a adj 5 make-believe; imaginary [c14 from L              persuading or inducing [c14 from L praevalere to be
 ice of giving a                       praetendere to stretch forth, feign]                                  superior in strength] > pre'vailer n
 ?.a that it must be of              pretender (pritEnda) n i a person who pretends or                      prevailing (prt'veihn) adj a generally accepted;
                                       makes false allegations 2 a person who mounts a claim,                widespread: the prevailing opinion 2 most frequent;
   adv a to be played                  as to a throne or title                                               predominant: the prevailing wind is from the north
  2 a piece to be                   pretension (pfttenlan) n a (often pl) a false claim, esp to              > prevailingly adv
 quickly, from presto                  merit, worth, or importance 2 a specious or unfounded                prevalent ('prevalent) adj a widespread or current
                                      allegation; pretext 3 the quality of being pretentious                 2 superior in force or power; predominant > 'prevalence
 played very fast                   pretentious (prilEnfas) adj 1 making claim to                            n > 'prevalently adv
 to) a n, pl prestos                  distinction or importance, esp undeservedly                           prevaricate (pri'vxn,keit)    vb prevaricates,
 I very quickly [ci6                  2 ostentatious > pretentiously adv > pre'tentiousness n                prevaricating, prevaricated (intr) to speak or act falsely
 ady to hand, L                     preterite or esp US preterit ('preterit) grammar ania                    or evasively with intent to deceive [cr6 from L
                                      tense of verbs used to relate past action, formed in                   praevaricarito walk crookedly, from prae beyond + varicare
 land,                                English by inflection of the verb, as jumped, swam 2 a verb            to straddle the legs] > pre,vari'cation n > pre'vari,cator
  on the River                        in this tense a adj 3 denoting this tense [c14 from LL                 n
 e (17th-18th                         praeteritum (tempus) past (time), from L praeterire to go by,         prevent     (pri'vEnt) vb 1 (tr) to keep from happening, esp
 66o (1991)                           from preter- beyond + ire to go]                                        by taking precautionary action 2 (tr; often foll by from) to
 all town and resort                preterm (pri:'t3:m) adj a (of a baby) born prematurely                    keep (someone from doing something) 3 (intr) to
   Fifth of Forth:                       adv 2 prematurely                                                    interpose or act as a hindrance 4 (tr) arch to anticipate or
  Jacobite army of                  pretermit (,pri:ta'mit) vb pretermits, pretermitting,                     precede [cis from L praevenire, from prae before + venire to
 Triment forces                       pretermitted (tr) rare a to disregard 2 to fail to do;                  come] > preventable or pre'ventible adj > pre'ventably or
                                      neglect; omit [c16 from L praetermittere to let pass, from              preventibly adv
 concrete that                        preter- beyond + mittere to send]                                     prevention (pri'vEnfan) n 1 the act of preventing 2 a
.d to counteract the               preternatural (,pri:ta'nxtfral) adj 1 beyond what is                      hindrance or impediment
                                     ordinarily found in nature; abnormal 2 another word                    preventive (pri'ventiv) adj a tending or intended to
V England, in Bury                   for supernatural [c16 from Med. L praeternataralis, from L              prevent or hinder 2 med tending to prevent disease;
:er. Pop: 31 801 (1991)              praeter naturam beyond the scope of nature]                             prophylactic 3 (in Britain) of, relating to, or belonging
 Scotland, in South                  > ,preter'naturally adv                                                 to the customs and excise service or the coastguard a n
rational airport,                  pretext ('prackst) n 1 a fictitious reason given in order                 4 something that serves to prevent or hinder 5 med any
                                     to conceal the real one z a pretence [c16 from L                        drug or agent that tends to prevent disease. Also (for
nce modifier) one                    praetextum disguise, from praetexere to weave in front,                 senses 1, 2, 4, 5): preventative > pre'ventively or
DU, if you're leaving                disguise]                                                               preventatively adv
                                   pretor ('pri:ta, -to:) n a variant (esp US) spelling of                                   USAGE Preventive is generally used in
esuming, presumed                    praetor                                                                                 preference to preventative in medical
:o take (something)                Pretoria (pri'mna) n a city in N South Africa, the                                        contexts and otherwise, and is about twice
 fall by an infinitive) to          administrative capital of South Africa; formerly capital                                 as common in the Bank of English. Overall,
to copy my work?                     of Transvaal province: two universities (1873,1930);                                    preventative is much less frequent in
 end: don't presume on              large steelworks. Pop (urban area): i 104 479 (1996)                                     American than in British sources
.o take advantage                         a www.ccp.co.za                                                  Prevert (French prever) n Jacques (3ak) 1900-77, Parisian
  far 5 (tr)law to take                   a www.visitpretoria.co.za                                          poet, satirist, and writer of film scripts, noted esp for his
noduced [c14 via OF                         www.sa-venues.com/ga ute ng_preton a htm                        song poems. He was a member of the surrealist group
from prae before +                 Pretorius (pri ID:nes) n 1 Andries Wilhelmus Jacobus                     from 1925 to 1929
:ju:rnic111) adv                    ('andri:s wil'hElmys j a:'ko:bys) 1799-1853, a Boer leader             preview ('pri:vju:) n a an advance view or sight 2 an
                                    in the Great Trek (1838) to escape British sovereignty; he              advance showing before public presentation of a film,
.ct of presuming                    also led an expedition to the Transvaal (1848). The town                art exhibition, etc, usually before an invited audience
2f or assumption                    Pretoria was named after him 2 his son, Marthinus                          vb 3 (tr) to view in advance
sis on which to                     Wessels (mar'ti:nys 'wEsals) 1819-1901, first president of             Previn ('previn) n Andre ('undrei) born 1929, US
.ith of a fact from                 the South African Republic (1857-71) and of the Orange                  orchestral conductor, born in Germany; living in
7raesumptio                         Free State (1859-63)                                                    Britain


                                                                                                                                                                     1287
                             Case 3:17-cv-00652-KDB-DSC Document 43-11 Filed 10/29/18 Page 22 of 22
